Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 1 of 53




                       Exhibit 3
    Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 2 of 53




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



IN RE CPI CARD GROUP INC.                      No. 16-cv-4531 (LAK)
SECURITIES LITIGATION




             DECLARATION OF JONATHAN GARDNER ON BEHALF OF
             LABATON SUCHAROW LLP IN SUPPORT OF APPLICATION
               FOR AWARD OF ATTORNEYS’ FEES AND EXPENSES

       I, JONATHAN GARDNER, declare as follows pursuant to 28 U.S.C. §1746:

       1.      I am a partner of the law firm of Labaton Sucharow LLP. I am submitting this

declaration in support of my firm’s application for an award of attorneys’ fees and expenses in

connection with services rendered in the above-entitled action (the “Action”) from inception through

December 15, 2018 (the “Time Period”).

       2.      I, as Court-appointed Lead Counsel in the Action, participated in all aspects of the

prosecution of the Action and settlement of the claims once I was appointed, as explained in further

detail in the Declaration of Jonathan Gardner in Support of (I) Lead Plaintiff’s Motion for Approval

of Proposed Class Action Settlement and Plan of Allocation and (II) Lead Counsel’s Motion for

Award of Attorneys’ Fees and Payment of Litigation Expenses (“Gardner Declaration”), submitted

herewith.

       3.      The information in this declaration regarding Labaton Sucharow’s time and expenses

is taken from time and expense records prepared and maintained by the firm in the ordinary course

of business. These records (and backup documentation where necessary) were reviewed by others at

my firm, under my direction, to confirm both the accuracy of the entries as well as the necessity for

and reasonableness of the time and expenses committed to the Action. The review also confirmed
    Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 3 of 53




that the firm’s guidelines and policies regarding expenses were followed. As a result of this review,

reductions were made to both time and expenses in the exercise of billing judgment. As a result of

this review and the adjustments made, I believe that the time reflected in the firm’s lodestar

calculation and the expenses for which payment is sought are reasonable in amount and were

necessary for the effective and efficient prosecution and resolution of the Action. In addition, I

believe that the expenses are all of a type that would normally be charged to a fee-paying client in

the private legal marketplace.

       4.      The schedule attached hereto as Exhibit A is a summary indicating the amount of

time spent by attorneys and professional support staff members of my firm who were involved in the

prosecution of the Action, after the reductions noted above, and the lodestar calculation based on my

firm’s current hourly rates. For personnel who are no longer employed by my firm, the lodestar

calculation is based upon the rates for such personnel in his or her final year of employment by my

firm. The schedule was prepared from contemporaneous time records regularly prepared and

maintained by my firm, which are available at the request of the Court. Time expended in preparing

this application for fees and payment of expenses has not been included in this request.

       5.      The total number of hours spent on this Action reported by my firm during the Time

Period is 2,862.8. The total lodestar amount for reported attorney/professional staff time based on

the firm’s current rates is $1,648,735.00. Exhibit B is a summary table reporting my firm’s lodestar

by category of work performed.

       6.      The hourly rates for the attorneys and professional support staff of my firm included

in Exhibit A are my firm’s usual and customary hourly rates, which have been approved by Courts in

other securities class action litigations. My firm’s lodestar figures are based upon the firm’s hourly




                                                -2-
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 4 of 53
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 5 of 53




                           Exhibit A
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 6 of 53




              CPI CARD GROUP INC. SECURITIES LITIGATION

                     No. 16-cv-4531 (LAK) (S.D.N.Y.)

                              EXHIBIT A



                           LODESTAR REPORT

   FIRM: LABATON SUCHAROW LLP
   REPORTING PERIOD: INCEPTION THROUGH DECEMBER 15, 2018

                               HOURLY          TOTAL          TOTAL
PROFESSIONAL       STATUS       RATE           HOURS         LODESTAR

Bernstein, J.          P          $995                7.00       $6,965.00
Gardner, J.            P          $975              306.10     $298,447.50
Keller, C.             P          $975               28.00      $27,300.00
Stocker, M.            P          $900               35.00      $31,500.00
Zeiss, N.              P          $900               34.50      $31,050.00
Canty, M.              P          $850               18.00      $15,300.00
McConville, F.        OC          $600               12.50       $7,500.00
Wierzbowski, E.       A           $675               47.50      $32,062.50
Fatale, A.             A          $600            1,050.90     $630,540.00
Cividini, D.           A          $585              111.60      $65,286.00
Jessee, S.             A          $575               13.90       $7,992.50
Kamhi, R.              A          $500              209.50     $104,750.00
Mooney, C.             A          $465               22.20      $10,323.00
Gottlieb, E.           A          $465                5.40       $2,511.00
Hayashi, M.           SA          $435               84.20      $36,627.00
Gill, C.              SA          $410              405.90     $166,419.00
Haque, N.             SA          $335               39.40      $13,199.00
Ahn, E.               RA          $325                7.70       $2,502.50
Tse, V.               RA          $305               10.50       $3,202.50
Pontrelli, J.          I          $495               46.50      $23,017.50
Wroblewski, R.         I          $425               31.00      $13,175.00
Clark, J.              I          $400              126.70      $50,680.00
Malonzo, F.           PL          $340               35.00      $11,900.00
Carpio, A.            PL          $325               40.10      $13,032.50
Viczian, R.           PL          $325               28.20       $9,165.00
Gutierrez, K.         PL          $325               28.10       $9,132.50
Auer, S.              PL          $325               21.40       $6,955.00
Boria, C.             PL          $325               20.70       $6,727.50
Molloy, M.            PL          $325               19.00       $6,175.00
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 7 of 53




                                   HOURLY             TOTAL        TOTAL
PROFESSIONAL         STATUS         RATE              HOURS       LODESTAR

Rogers, D.               PL          $325                  9.80       $3,185.00
Alayo, J.                PL          $325                  6.50       $2,112.50
TOTAL                                                  2,862.80   $1,648,735.00

   Partner        (P)         Research Analyst (RA)
   Of Counsel (OC)            Investigator     (I)
   Associate      (A)         Paralegal        (PL)
   Staff Attorney (SA)
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 8 of 53




                           Exhibit B
    Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 9 of 53




                    CPI CARD GROUP INC. SECURITIES LITIGATION

                               No. 16-cv-4531 (LAK) (S.D.N.Y.)

                                          EXHIBIT B


                           LODESTAR REPORT BY CATEGORY


FIRM: LABATON SUCHAROW LLP
REPORTING PERIOD: INCEPTION THROUGH DECEMBER 15, 2018


               CATEGORY OF WORK                           TOTAL             TOTAL
                                                          HOURS            LODESTAR

1 – Initial Research and Factual Investigation                     302.1    $145,920.50
2 – Pleadings                                                      129.6     $77,737.50
3 – Discovery                                                    1,235.4    $666,049.00
4 – Case Management                                                 67.7     $27,676.50
5 – Motions and Legal Research                                     325.4    $192,060.50
6 – Court Appearances                                               20.6     $12,526.00
7 – Experts/Consultants                                             27.3     $17,737.50
8 – Mediation                                                      248.8    $160,136.50
9 – Settlement                                                     266.9    $183,431.00
10 – Class Certification                                           152.7     $95,754.50
11 – Litigation Strategy and Analysis                               86.3     $69,705.50

TOTALS                                                           2,862.8   $1,648,735.00
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 10 of 53




                            Exhibit C
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 11 of 53




                 CPI CARD GROUP INC. SECURITIES LITIGATION

                            No. 16-cv-4531 (LAK) (S.D.N.Y.)

                                        EXHIBIT C


                                 EXPENSE REPORT



    FIRM: LABATON SUCHAROW LLP
    REPORTING PERIOD: INCEPTION THROUGH DECEMBER 15, 2018

                  CATEGORY                                          TOTAL AMOUNT
Duplicating                                                             $13,301.40
Postage / Overnight Delivery Services                                     $232.27
Long Distance Telephone / Fax/ Conference Calls                           $271.99
Court / Witness / Service Fees                                           $5,744.00
Court / Deposition Transcripts                                            $654.20
Electronic Research Fees                                                $13,436.59
Document Management/Litigation Support                                  $21,146.95
Expert / Consultant Fees                                                $26,609.38
 Market Efficiency/Loss Causation/Damages              $26,609.38
Mediation Fees                                                          $13,297.96
Work-Related Transportation / Meals / Lodging                            $8,106.45
TOTAL                                                                   $21,404.41
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 12 of 53




                            Exhibit D
Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 13 of 53




                                                        Firm Resume
                              Securities Class Action Litigation




           New York, NY   |   Wilmington, DE   |   Washington, D.C.

                              www.labaton.com
            Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 14 of 53




Table of Contents
About the Firm .......................................................................................................................................................... 1

    Notable Successes ................................................................................................................................................ 2

    Lead Counsel Appointments in Ongoing Litigation ............................................................................................ 6

    Innovative Legal Strategy ..................................................................................................................................... 7

    Appellate Advocacy and Trial Experience ........................................................................................................... 8

Our Clients ................................................................................................................................................................ 9

Awards and Accolades ............................................................................................................................................ 10

Community Involvement ......................................................................................................................................... 11

    Firm Commitments ............................................................................................................................................. 11

    Individual Attorney Commitments ..................................................................................................................... 12

Commitment to Diversity........................................................................................................................................ 13

Securities Litigation Attorneys ............................................................................................................................... 14
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 15 of 53




About the Firm
Founded in 1963, Labaton Sucharow LLP has earned a reputation as one of the leading plaintiffs firms in the
United States. We have recovered more than $12 billion and secured corporate governance reforms on behalf
of the nation’s largest institutional investors, including public pension and Taft-Hartley funds, hedge funds,
investment banks, and other financial institutions. These recoveries include more than $1 billion in In re
American International Group, Inc. Securities Litigation, $671 million in In re HealthSouth Securities Litigation,
$624 million in In re Countrywide Financial Corporation Securities Litigation, and $473 million in In re Schering-
Plough/ENHANCE Securities Litigation.

As a leader in the field of complex litigation, the Firm has successfully conducted class, mass, and derivative
actions in the following areas: securities; antitrust; financial products and services; corporate governance and
shareholder rights; mergers and acquisitions; derivative; REITs and limited partnerships; consumer protection;
and whistleblower representation.

Along with securing newsworthy recoveries, the Firm has a track record for successfully prosecuting complex
cases from discovery to trial to verdict. In court, as Law360 has noted, our attorneys are known for “fighting
defendants tooth and nail.” Our appellate experience includes winning appeals that increased settlement value
for clients, and securing a landmark 2013 U.S. Supreme Court victory benefitting all investors by reducing
barriers to the certification of securities class action cases.

Our Firm is equipped to deliver results with a robust infrastructure of more than 60 full-time attorneys, a
dynamic professional staff, and innovative technological resources. Labaton Sucharow attorneys are skilled in
every stage of business litigation and have challenged corporations from every sector of the financial markets.
Our professional staff includes paralegals, financial analysts, e-discovery specialists, a certified public
accountant, a certified fraud examiner, and a forensic accountant. With seven investigators, including former
members of federal and state law enforcement, we have one of the largest in-house investigative teams in the
securities bar. Managed by a law enforcement veteran who spent 12 years with the FBI, our internal
investigative group provides us with information that is often key to the success of our cases.

Outside of the courtroom, the Firm is known for its leadership and participation in investor protection
organizations, such as the Council for Institutional Investors, World Federation of Investors, National
Association of Shareholder and Consumer Attorneys, as well as serving as a patron of the John L. Weinberg
Center for Corporate Governance of the University of Delaware. The Firm shares these groups’ commitment to
a market that operates with greater transparency, fairness, and accountability.

Labaton Sucharow has been consistently ranked as a top-tier firm in leading industry publications such as
Chambers & Partners USA, The Legal 500, and Benchmark Litigation. For the past decade, the Firm was listed
on The National Law Journal’s Plaintiffs’ Hot List and was inducted to the Hall of Fame for successive honors.
The Firm has also been featured as one of Law360’s Most Feared Plaintiffs Firms and Class Action Practice
Groups of the Year.

Visit www.labaton.com for more information about our Firm.




                                                                                                                1
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 16 of 53




Securities Class Action Litigation
Labaton Sucharow is a leader in securities litigation and a trusted advisor to more than 300 institutional
investors. Since the passage of the Private Securities Litigation Reform Act of 1995 (PSLRA), the Firm has
recovered more than $9 billion in the aggregate for injured investors through securities class actions
prosecuted throughout the United States and against numerous public corporations and other corporate
wrongdoers.

These notable recoveries would not be possible without our exhaustive case evaluation process. The Firm has
developed a proprietary system for portfolio monitoring and reporting on domestic and international securities
litigation, and currently provides these services to more than 160 institutional investors, which manage
collective assets of more than $2 trillion. The Firm’s in-house licensed investigators also gather crucial details to
support our cases, whereas other firms rely on outside vendors, or conduct no confidential investigation at all.

As a result of our thorough case evaluation process, our securities litigators can focus solely on cases with
strong merits. The benefits of our selective approach are reflected in the low dismissal rate of the securities
cases we pursue, which is well below the industry average. Over the past decade, we have successfully
prosecuted headline-making class actions against AIG, Countrywide, Fannie Mae, and Bear Stearns, among
others.



Notable Successes
Labaton Sucharow has achieved notable successes in financial and securities class actions on behalf of
investors, including the following:

       In re American International Group, Inc. Securities Litigation, No. 04-cv-8141, (S.D.N.Y.)

        In one of the most complex and challenging securities cases in history, Labaton Sucharow secured
        more than $1 billion in recoveries on behalf of lead plaintiff Ohio Public Employees’ Retirement System
        in a case arising from allegations of bid rigging and accounting fraud. To achieve this remarkable
        recovery, the Firm took over 100 depositions and briefed 22 motions to dismiss. The settlement
        entailed a $725 million settlement with American International Group (AIG), $97.5 million settlement
        with AIG’s auditors, $115 million settlement with former AIG officers and related defendants, and an
        additional $72 million settlement with General Reinsurance Corporation, which was approved by the
        Second Circuit on September 11, 2013.

       In re Countrywide Financial Corp. Securities Litigation, No. 07-cv-05295 (C.D. Cal.)

        Labaton Sucharow, as lead counsel for the New York State Common Retirement Fund and the five
        New York City public pension funds, sued one of the nation’s largest issuers of mortgage loans for
        credit risk misrepresentations. The Firm’s focused investigation and discovery efforts uncovered
        incriminating evidence that led to a $624 million settlement for investors. On February 25, 2011, the
        court granted final approval to the settlement, which is one of the top 20 securities class action
        settlements in the history of the PSLRA.

       In re HealthSouth Corp. Securities Litigation, No. 03-cv-01500 (N.D. Ala.)

        Labaton Sucharow served as co-lead counsel to New Mexico State Investment Council in a case
        stemming from one of the largest frauds ever perpetrated in the healthcare industry. Recovering
        $671 million for the class, the settlement is one of the top 15 securities class action settlements of all

                                                                                                                  2
    Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 17 of 53



    time. In early 2006, lead plaintiffs negotiated a settlement of $445 million with defendant HealthSouth.
    On June 12, 2009, the court also granted final approval to a $109 million settlement with defendant
    Ernst & Young LLP. In addition, on July 26, 2010, the court granted final approval to a $117 million
    partial settlement with the remaining principal defendants in the case, UBS AG, UBS Warburg LLC,
    Howard Capek, Benjamin Lorello, and William McGahan.

   In re Schering-Plough/ENHANCE Securities Litigation, No. 08-cv-00397 (D. N.J.)

    As co-lead counsel, Labaton Sucharow obtained a $473 million settlement on behalf of co-lead plaintiff
    Massachusetts Pension Reserves Investment Management Board. After five years of litigation, and
    three weeks before trial, the settlement was approved on October 1, 2013. This recovery is one of the
    largest securities fraud class action settlements against a pharmaceutical company. The Special
    Masters’ Report noted, "the outstanding result achieved for the class is the direct product of
    outstanding skill and perseverance by Co-Lead Counsel…no one else…could have produced the
    result here—no government agency or corporate litigant to lead the charge and the Settlement
    Fund is the product solely of the efforts of Plaintiffs' Counsel."

   In re Waste Management, Inc. Securities Litigation, No. H-99-2183 (S.D. Tex.)

    In 2002, the court approved an extraordinary settlement that provided for recovery of $457 million in
    cash, plus an array of far-reaching corporate governance measures. Labaton Sucharow represented
    lead plaintiff Connecticut Retirement Plans and Trust Funds. At that time, this settlement was the
    largest common fund settlement of a securities action achieved in any court within the Fifth Circuit and
    the third largest achieved in any federal court in the nation. Judge Harmon noted, among other things,
    that Labaton Sucharow “obtained an outstanding result by virtue of the quality of the work and
    vigorous representation of the class.”

   In re General Motors Corp. Securities Litigation, No. 06-cv-1749, (E.D. Mich.)

    As co-lead counsel in a case against automotive giant, General Motors (GM), and Deloitte & Touche
    LLP (Deloitte), its auditor, Labaton Sucharow obtained a settlement of $303 million—one of the largest
    settlements ever secured in the early stages of a securities fraud case. Lead plaintiff Deka Investment
    GmbH alleged that GM, its officers, and its outside auditor overstated GM’s income by billions of
    dollars, and GM’s operating cash flows by tens of billions of dollars, through a series of accounting
    manipulations. The final settlement, approved on July 21, 2008, consisted of a cash payment of
    $277 million by GM and $26 million in cash from Deloitte.

   Arkansas Teacher Retirement System v. State Street Corp., No. 11-cv-10230 (D. Mass)

    Labaton Sucharow served as lead counsel for the plaintiff Arkansas Teacher Retirement System (ATRS)
    in this securities class action against Boston-based financial services company, State Street Corporation
    (State Street). On November 2, 2016, the court granted final approval of the $300 million settlement
    with State Street. The plaintiffs claimed that State Street, as custodian bank to a number of public
    pension funds, including ATRS, was responsible for foreign exchange (FX) trading in connection with its
    clients global trading. Over a period of many years, State Street systematically overcharged those
    pension fund clients, including Arkansas, for those FX trades.

   Wyatt v. El Paso Corp., No. H-02-2717 (S.D. Tex.)

    Labaton Sucharow secured a $285 million class action settlement against the El Paso Corporation on
    behalf of co-lead plaintiff, an individual. The case involved a securities fraud stemming from the
    company’s inflated earnings statements, which cost shareholders hundreds of millions of dollars during
    a four-year span. On March 6, 2007, the court approved the settlement and also commended the


                                                                                                          3
    Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 18 of 53



    efficiency with which the case had been prosecuted, particularly in light of the complexity of the
    allegations and the legal issues.

   In re Bear Stearns Cos., Inc. Securities, Derivative & ERISA Litigation,
    No. 08-cv-2793 (S.D.N.Y.)

    Labaton Sucharow served as co-lead counsel, representing lead plaintiff, the State of Michigan
    Retirement Systems, and the class. The action alleged that Bear Stearns and certain officers and
    directors made misstatements and omissions in connection with Bear Stearns’ financial condition,
    including losses in the value of its mortgage-backed assets and Bear Stearns’ risk profile and liquidity.
    The action further claimed that Bear Stearns’ outside auditor, Deloitte & Touche LLP, made
    misstatements and omissions in connection with its audits of Bear Stearns’ financial statements for
    fiscal years 2006 and 2007. Our prosecution of this action required us to develop a detailed
    understanding of the arcane world of packaging and selling subprime mortgages. Our complaint has
    been called a “tutorial” for plaintiffs and defendants alike in this fast-evolving area. After surviving
    motions to dismiss, on November 9, 2012, the court granted final approval to settlements with
    the Bear Stearns defendants for $275 million and with Deloitte for $19.9 million.

   In re Massey Energy Co. Securities Litigation, No. 10-CV-00689 (S.D. W.Va.)

    As co-lead counsel representing the Commonwealth of Massachusetts Pension Reserves Investment
    Trust, Labaton Sucharow achieved a $265 million all-cash settlement in a case arising from one of the
    most notorious mining disasters in U.S. history. On June 4, 2014, the settlement was reached with
    Alpha Natural Resources, Massey’s parent company. Investors alleged that Massey falsely told
    investors it had embarked on safety improvement initiatives and presented a new corporate image
    following a deadly fire at one of its coal mines in 2006. After another devastating explosion which
    killed 29 miners in 2010, Massey’s market capitalization dropped by more than $3 billion. Judge Irene
    C. Berger noted that “Class counsel has done an expert job of representing all of the class
    members to reach an excellent resolution and maximize recovery for the class.”

   Eastwood Enterprises, LLC v. Farha (WellCare Securities Litigation),
    No. 07-cv-1940 (M.D. Fla.)

    On behalf of The New Mexico State Investment Council and the Public Employees Retirement
    Association of New Mexico, Labaton Sucharow served as co-lead counsel and negotiated a
    $200 million settlement over allegations that WellCare Health Plans, Inc., a Florida-based managed
    healthcare service provider, disguised its profitability by overcharging state Medicaid programs. Under
    the terms of the settlement approved by the court on May 4, 2011, WellCare agreed to pay an
    additional $25 million in cash if, at any time in the next three years, WellCare was acquired or
    otherwise experienced a change in control at a share price of $30 or more after adjustments for
    dilution or stock splits.

   In re Bristol-Myers Squibb Securities Litigation, No. 00-cv-1990 (D.N.J.)

    Labaton Sucharow served as lead counsel representing the lead plaintiff, union-owned LongView
    Collective Investment Fund of the Amalgamated Bank, against drug company Bristol-Myers Squibb
    (BMS). Lead plaintiff claimed that the company’s press release touting its new blood pressure
    medication, Vanlev, left out critical information, other results from the clinical trials indicated that
    Vanlev appeared to have life-threatening side effects. The FDA expressed serious concerns about
    these side effects, and BMS released a statement that it was withdrawing the drug's FDA application,
    resulting in the company's stock price falling and losing nearly 30 percent of its value in a single day.
    After a five year battle, we won relief on two critical fronts. First, we secured a $185 million recovery
    for shareholders, and second, we negotiated major reforms to the company's drug development


                                                                                                            4
    Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 19 of 53



    process that will have a significant impact on consumers and medical professionals across the globe.
    Due to our advocacy, BMS must now disclose the results of clinical studies on all of its drugs marketed
    in any country.

   In re Fannie Mae 2008 Securities Litigation, No. 08-cv-7831 (S.D.N.Y.)

    As co-lead counsel representing co-lead plaintiff Boston Retirement System, Labaton Sucharow
    secured a $170 million settlement on March 3, 2015 with Fannie Mae. Lead plaintiffs alleged that
    Fannie Mae and certain of its current and former senior officers violated federal securities laws, by
    making false and misleading statements concerning the company’s internal controls and risk
    management with respect to Alt-A and subprime mortgages. Lead plaintiffs also alleged that
    defendants made misstatements with respect to Fannie Mae’s core capital, deferred tax assets, other-
    than-temporary losses, and loss reserves. This settlement is a significant feat, particularly following the
    unfavorable result in a similar case for investors of Fannie Mae’s sibling company, Freddie Mac.
    Labaton Sucharow successfully argued that investors' losses were caused by Fannie Mae's
    misrepresentations and poor risk management, rather than by the financial crisis.

   In re Broadcom Corp. Class Action Litigation, No. 06-cv-05036 (C.D. Cal.)

    Labaton Sucharow served as lead counsel on behalf of lead plaintiff New Mexico State Investment
    Council in a case stemming from Broadcom Corp.’s $2.2 billion restatement of its historic financial
    statements for 1998 - 2005. In August 2010, the court granted final approval of a $160.5 million
    settlement with Broadcom and two individual defendants to resolve this matter, the second largest up-
    front cash settlement ever recovered from a company accused of options backdating. Following a
    Ninth Circuit ruling confirming that outside auditors are subject to the same pleading standards as all
    other defendants, the district court denied Broadcom’s auditor Ernst & Young’s motion to dismiss on
    the ground of loss causation. This ruling is a major victory for the class and a landmark decision by the
    court—the first of its kind in a case arising from stock-options backdating. In October 2012, the court
    approved a $13 million settlement with Ernst & Young.

   In re Satyam Computer Services Ltd. Securities Litigation, No. 09-md-2027 (S.D.N.Y.)

    Satyam, referred to as “India’s Enron,” engaged in one of the most egregious frauds on record. In a
    case that rivals the Enron and Bernie Madoff scandals, the Firm represented lead plaintiff UK-based
    Mineworkers' Pension Scheme, which alleged that Satyam Computer Services Ltd., related entities, its
    auditors, and certain directors and officers made materially false and misleading statements to the
    investing public about the company’s earnings and assets, artificially inflating the price of Satyam
    securities. On September 13, 2011, the court granted final approval to a settlement with Satyam of
    $125 million and a settlement with the company’s auditor, PricewaterhouseCoopers, in the amount of
    $25.5 million. Judge Barbara S. Jones commended lead counsel during the final approval hearing
    noting that the “…quality of representation which I found to be very high…”

   In re Mercury Interactive Corp. Securities Litigation, No. 05-cv-3395 (N.D. Cal.)

    Labaton Sucharow served as co-lead counsel on behalf of co-lead plaintiff Steamship Trade
    Association/International Longshoremen’s Association Pension Fund, which alleged Mercury backdated
    option grants used to compensate employees and officers of the company. Mercury’s former CEO,
    CFO, and General Counsel actively participated in and benefited from the options backdating scheme,
    which came at the expense of the company’s shareholders and the investing public. On September 25,
    2008, the court granted final approval of the $117.5 million settlement.




                                                                                                             5
       Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 20 of 53




      In re Oppenheimer Champion Fund Securities Fraud Class Actions, No. 09-cv-525 (D.
       Colo.) and In re Core Bond Fund, No. 09-cv-1186 (D. Colo.)

       Labaton Sucharow served as lead counsel and represented individuals and the proposed class in two
       related securities class actions brought against OppenheimerFunds, Inc., among others, and certain
       officers and trustees of two funds—Oppenheimer Core Bond Fund and Oppenheimer Champion
       Income Fund. The lawsuits alleged that the investment policies followed by the funds resulted in
       investor losses when the funds suffered drops in net asset value although the funds were presented as
       safe and conservative investments to consumers. In May 2011, the Firm achieved settlements
       amounting to $100 million: $52.5 million in In re Oppenheimer Champion Fund Securities Fraud Class
       Actions, and a $47.5 million settlement in In re Core Bond Fund.

      In re Computer Sciences Corporation Securities Litigation, No. 11-cv-610 (E.D. Va.)

       As lead counsel representing Ontario Teachers’ Pension Plan Board, Labaton Sucharow secured a
       $97.5 million settlement in this “rocket docket” case involving accounting fraud. The settlement was
       the third largest all cash recovery in a securities class action in the Fourth Circuit and the second
       largest all cash recovery in such a case in the Eastern District of Virginia. The plaintiffs alleged that IT
       consulting and outsourcing company Computer Sciences Corporation (CSC) fraudulently inflated its
       stock price by misrepresenting and omitting the truth about the state of its most visible contract and
       the state of its internal controls. In particular, the plaintiffs alleged that CSC assured the market that it
       was performing on a $5.4 billion contract with the UK National Health Services when CSC internally
       knew that it could not deliver on the contract, departed from the terms of the contract, and as a result,
       was not properly accounting for the contract. Judge T.S. Ellis, III stated, “I have no doubt—that the
       work product I saw was always of the highest quality for both sides.”



Lead Counsel Appointments in Ongoing Litigation
Labaton Sucharow’s institutional investor clients are regularly chosen by federal judges to serve as lead
plaintiffs in prominent securities litigations brought under the PSLRA. Dozens of public pension funds and
union funds have selected Labaton Sucharow to represent them in federal securities class actions and advise
them as securities litigation/investigation counsel. Our recent notable lead and co-lead counsel appointments
include the following:

      In re SCANA Corporation Securities Litigation, No. 17-cv-2616 (D.S.C.)

       Labaton Sucharow represents the West Virginia Investment Management Board against SCANA
       Corporation and certain of the company’s senior executives in this securities class action alleging false
       and misleading statements about the construction of two new nuclear power plants.

      Murphy v. Precision Castparts Corp., No. 16-cv-00521 (D. Or.)

       Labaton Sucharow represents Oklahoma Firefighters Pension and Retirement System in this securities
       class action against Precision Castparts Corp., an aviation parts manufacturing conglomerate that
       produces complex metal parts primarily marketed to industrial and aerospace customers.

      In re Goldman Sachs Group, Inc. Securities Litigation, No. 10-cv-03461 (S.D.N.Y.)

       Labaton Sucharow represents Arkansas Teacher Retirement System in this high-profile litigation based
       on the scandals involving Goldman Sachs’ sales of the Abacus CDO.




                                                                                                                 6
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 21 of 53




       In re Tempur Sealy International, Inc. Securities Litigation, No. 17-cv-2169 (S.D.N.Y.)

        Labaton Sucharow represents Oklahoma Police Pension and Retirement System in this securities class
        action against Tempur Sealy, a mattress and bedding-products company.

       In re PG&E Corporation Securities Litigation, No. 18-cv-03509 (N.D. Cal.)

        Labaton Sucharow represents the Public Employees Retirement Association of New Mexico in a
        securities class action lawsuit against PG&E related to wildfires that devastated Northern California in
        2017.



Innovative Legal Strategy
Bringing successful litigation against corporate behemoths during a time of financial turmoil presents many
challenges, but Labaton Sucharow has kept pace with the evolving financial markets and with corporate
wrongdoer’s novel approaches to committing fraud.

Our Firm’s innovative litigation strategies on behalf of clients include the following:

       Mortgage-Related Litigation

        In In re Countrywide Financial Corporation Securities Litigation, No. 07-cv-5295 (C.D. Cal.), our client’s
        claims involved complex and data-intensive arguments relating to the mortgage securitization process
        and the market for residential mortgage-backed securities (RMBS) in the United States. To prove that
        defendants made false and misleading statements concerning Countrywide’s business as an issuer of
        residential mortgages, Labaton Sucharow utilized both in-house and external expert analysis. This
        included state-of-the-art statistical analysis of loan level data associated with the creditworthiness of
        individual mortgage loans. The Firm recovered $624 million on behalf of investors.

        Building on its experience in this area, the Firm has pursued claims on behalf of individual purchasers
        of RMBS against a variety of investment banks for misrepresentations in the offering documents
        associated with individual RMBS deals.

       Options Backdating

        In 2005, Labaton Sucharow took a pioneering role in identifying options-backdating practices as both
        damaging to investors and susceptible to securities fraud claims, bringing a case, In re Mercury
        Interactive Securities Litigation, No. 05-cv-3395 (N.D. Cal.), that spawned many other plaintiff
        recoveries.

        Leveraging its experience, the Firm went on to secure other significant options backdating
        settlements, in, for example, In re Broadcom Corp. Class Action Litigation, No. 06-cv-5036 (C.D. Cal.),
        and in In re Take-Two Interactive Securities Litigation, No. 06-cv-0803 (S.D.N.Y.). Moreover, in Take-
        Two, Labaton Sucharow was able to prompt the SEC to reverse its initial position and agree to
        distribute a disgorgement fund to investors, including class members. The SEC had originally planned
        for the fund to be distributed to the U.S. Treasury. As a result, investors received a very significant
        percentage of their recoverable damages.

       Foreign Exchange Transactions Litigation

        The Firm has pursued or is pursuing claims for state pension funds against BNY Mellon and State
        Street Bank, the two largest custodian banks in the world. For more than a decade, these banks failed


                                                                                                                7
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 22 of 53



        to disclose that they were overcharging their custodial clients for foreign exchange transactions. Given
        the number of individual transactions this practice affected, the damages caused to our clients and the
        class were significant. Our claims, involving complex statistical analysis, as well as qui tam
        jurisprudence, were filed ahead of major actions by federal and state authorities related to similar
        allegations commenced in 2011. Our team favorably resolved the BNY Mellon matter in 2012. The case
        against State Street Bank resulted in a $300 million recovery.



Appellate Advocacy and Trial Experience
When it is in the best interest of our clients, Labaton Sucharow repeatedly has demonstrated our willingness
and ability to litigate these complex cases all the way to trial, a skill unmatched by many firms in the plaintiffs
bar.

Labaton Sucharow is one of the few firms in the plaintiffs securities bar to have prevailed in a case before the
U.S. Supreme Court. In Amgen Inc. v. Connecticut Retirement Plans and Trust Funds, 458 U.S. 455 (2013), the
Firm persuaded the court to reject efforts to thwart the certification of a class of investors seeking monetary
damages in a securities class action. This represents a significant victory for all plaintiffs in securities class
actions.

In In re Real Estate Associates Limited Partnership Litigation, Labaton Sucharow’s advocacy significantly
increased the settlement value for shareholders. The defendants were unwilling to settle for an amount the
Firm and its clients viewed as fair, which led to a six-week trial. The Firm and co-counsel ultimately obtained a
landmark $184 million jury verdict. The jury supported the plaintiffs’ position that the defendants knowingly
violated the federal securities laws, and that the general partner had breached his fiduciary duties to
shareholders. The $184 million award was one of the largest jury verdicts returned in any PSLRA action and one
in which the class, consisting of 18,000 investors, recovered 100 percent of their damages.




                                                                                                                  8
       Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 23 of 53




Our Clients
Labaton Sucharow represents and advises the following institutional investor clients, among others:

      Arkansas Teacher Retirement System             New York State Common Retirement Fund

      Baltimore County Retirement System             Norfolk County Retirement System

      Boston Retirement System                       Office of the Ohio Attorney General and
                                                       several of its Retirement Systems

      California State Teachers’ Retirement          Oklahoma Firefighters Pension and Retirement
       System                                          System

      Chicago Teachers’ Pension Fund                 Plymouth County Retirement System

      City of New Orleans Employees’                 Office of the New Mexico Attorney General
       Retirement System                               and several of its Retirement Systems

      Connecticut Retirement Plans & Trust           Public Employees' Retirement System of
       Funds                                           Mississippi

      Division of Investment of the New              Public Employee Retirement System of Idaho
       Jersey Department of the Treasury

      Genesee County Employees’                      Rhode Island State Investment Commission
       Retirement System

      Illinois Municipal Retirement Fund             Santa Barbara County Employees’ Retirement
                                                       System

      Indiana Public Retirement System               State of Oregon Public Employees’ Retirement
                                                       System

      Los Angeles City Employees’                    State of Wisconsin Investment Board
       Retirement System

      Macomb County Employees                        Utah Retirement Systems
       Retirement System

      Metropolitan Atlanta Rapid Transit             Virginia Retirement System
       Authority

      Michigan Retirement Systems                    West Virginia Investment Management Board




                                                                                                      9
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 24 of 53




Awards and Accolades
Industry publications and peer rankings consistently recognize the Firm as a respected leader in securities
litigation.



Chambers & Partners USA
Leading Plaintiffs Securities Litigation Firm (2009-2018)

        effective and greatly respected…a bench of partners who are highly esteemed by
        competitors and adversaries alike



The Legal 500
Leading Plaintiffs Securities Litigation Firm and also recognized in Antitrust (2010-2018) and M&A Litigation
(2013, 2015-2018)

        'Superb' and 'at the top of its game.' The Firm's team of 'hard-working lawyers,
        who push themselves to thoroughly investigate the facts' and conduct 'very
        diligent research.'



Benchmark Litigation
Recommended in Securities Litigation Nationwide and in New York State (2012-2019); and Noted for
Corporate Governance and Shareholder Rights Litigation in the Delaware Court of Chancery (2016-2019),
Top 10 Plaintiffs Firm in the United States (2017-2019)

        clearly living up to its stated mission 'reputation matters'...consistently earning
        mention as a respected litigation-focused firm fighting for the rights of
        institutional investors



Law360
Most Feared Plaintiffs Firm (2013-2015) and Class Action Practice Group of the Year (2012 and
2014-2017)

        known for thoroughly investigating claims and conducting due diligence before
        filing suit, and for fighting defendants tooth and nail in court



The National Law Journal
Winner of the Elite Trial Lawyers Award in Securities Law (2015), Hall of Fame Honoree, and Top Plaintiffs’
Firm on the annual Hot List (2006-2016)

        definitely at the top of their field on the plaintiffs’ side
                                                                                                                10
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 25 of 53




Community Involvement
To demonstrate our deep commitment to the community, Labaton Sucharow has devoted significant resources
to pro bono legal work and public and community service.

Firm Commitments
Immigration Justice Campaign

Labaton Sucharow has partnered with the Immigration Justice Campaign to represent immigrants in their
asylum proceedings.

Brooklyn Law School Securities Arbitration Clinic

Labaton Sucharow partnered with Brooklyn Law School to establish a securities arbitration clinic. The program,
which ran for five years, assisted defrauded individual investors who could not otherwise afford to pay for legal
counsel and provided students with real-world experience in securities arbitration and litigation. Former
Partners Mark S. Arisohn and Joel H. Bernstein led the program as adjunct professors.

Change for Kids

Labaton Sucharow supports Change for Kids (CFK) as a Strategic Partner of P.S. 182 in East Harlem. One
school at a time, CFK rallies communities to provide a broad range of essential educational opportunities at
under-resourced public elementary schools. By creating inspiring learning environments at our partner schools,
CFK enables students to discover their unique strengths and develop the confidence to achieve.

The Lawyers’ Committee for Civil Rights Under Law
Edward Labaton, Member, Board of Directors

The Firm is a long-time supporter of The Lawyers’ Committee for Civil rights Under Law, a nonpartisan,
nonprofit organization formed in 1963 at the request of President John F. Kennedy. The Lawyers’ Committee
involves the private bar in providing legal services to address racial discrimination.

Labaton Sucharow attorneys have contributed on the federal level to U.S. Supreme Court nominee analyses
(analyzing nominees for their views on such topics as ethnic equality, corporate diversity, and gender
discrimination) and national voters’ rights initiatives.

Sidney Hillman Foundation

Labaton Sucharow supports the Sidney Hillman Foundation. Created in honor of the first president of the
Amalgamated Clothing Workers of America, Sidney Hillman, the foundation supports investigative and
progressive journalism by awarding monthly and yearly prizes. Partner Thomas A. Dubbs is frequently invited
to present these awards.




                                                                                                              11
       Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 26 of 53




Individual Attorney Commitments
Labaton Sucharow attorneys give of themselves in many ways, both by volunteering and in leadership positions
in charitable organizations. A few of the awards our attorneys have received or organizations they are involved
in are:

      Awarded “Champion of Justice” by the Alliance for Justice, a national nonprofit association of over
       100 organizations which represent a broad array of groups “committed to progressive values and the
       creation of an equitable, just, and free society.”

      Pro bono representation of mentally ill tenants facing eviction, appointed as guardian ad litem in
       several housing court actions.

      Recipient of a Volunteer and Leadership Award from a tenants' advocacy organization for work
       defending the rights of city residents and preserving their fundamental sense of public safety and
       home.

      Board Member of the Ovarian Cancer Research Fund—the largest private funding agency of its kind
       supporting research into a method of early detection and, ultimately, a cure for ovarian cancer.

Our attorneys have also contributed to or continue to volunteer with the following charitable organizations,
among others:


      American Heart Association                           Legal Aid Society

      Big Brothers/Big Sisters of New York City            Mentoring USA

      Boys and Girls Club of America                       National Lung Cancer Partnership

      Carter Burden Center for the Aging                   National MS Society

      City Harvest                                         National Parkinson Foundation

      City Meals-on-Wheels                                 New York Cares

      Coalition for the Homeless                           New York Common Pantry

      Cycle for Survival                                   Peggy Browning Fund

      Cystic Fibrosis Foundation                           Sanctuary for Families

      Dana Farber Cancer Institute                         Sandy Hook School Support Fund

      Food Bank for New York City                          Save the Children

      Fresh Air Fund                                       Special Olympics

      Habitat for Humanity                                 Toys for Tots

      Lawyers Committee for Civil Rights                   Williams Syndrome Association




                                                                                                               12
       Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 27 of 53




Commitment to Diversity
Recognizing that business does not always offer equal opportunities for advancement and collaboration to
women, Labaton Sucharow launched its Women’s Networking and Mentoring Initiative in 2007.

Led by Firm partners and co-chairs Serena P. Hallowell and Carol C. Villegas, the Women’s Initiative reflects
our commitment to the advancement of women professionals. The goal of the Initiative is to bring professional
women together to collectively advance women’s influence in business. Each event showcases a successful
woman role model as a guest speaker. We actively discuss our respective business initiatives and hear the
guest speaker’s strategies for success. Labaton Sucharow mentors young women inside and outside of the firm
and promotes their professional achievements. The Firm also is a member of the National Association of
Women Lawyers (NAWL). For more information regarding Labaton Sucharow’s Women’s Initiative, please visit
www.labaton.com/en/about/women/Womens-Initiative.cfm.

Further demonstrating our commitment to diversity in the legal profession and within our Firm, in 2006, we
established the Labaton Sucharow Minority Scholarship and Internship. The annual award—a grant and a
summer associate position—is presented to a first-year minority student who is enrolled at a metropolitan New
York law school and who has demonstrated academic excellence, community commitment, and personal
integrity.

Labaton Sucharow has also instituted a diversity internship which brings two Hunter College students to work
at the Firm each summer. These interns rotate through various departments, shadowing Firm partners and
getting a feel for the inner workings of the Firm.




                                                                                                           13
         Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 28 of 53




Securities Litigation Attorneys
Our team of securities class action litigators includes:

Partners                                               Of Counsel
Lawrence A. Sucharow (Co-Chairman)                     Rachel A. Avan
Christopher J. Keller (Co-Chairman)                    Mark Bogen
Eric J. Belfi                                          Joseph H. Einstein
Michael P. Canty                                       Derrick Farrell
Marisa N. DeMato                                       Mark Goldman
Thomas A. Dubbs                                        Lara Goldstone
Christine M. Fox                                       Francis P. McConville
Jonathan Gardner                                       James McGovern
David J. Goldsmith                                     Domenico Minerva
Louis Gottlieb                                         Corban S. Rhodes
Serena P. Hallowell                                    David J. Schwartz
Thomas G. Hoffman, Jr.                                 Mark R. Winston
James W. Johnson
Edward Labaton
Christopher J. McDonald
Michael H. Rogers
Ira A. Schochet
Irina Vasilchenko
Carol C. Villegas
Ned Weinberger
Mark S. Willis
Nicole M. Zeiss


Detailed biographies of the team’s qualifications and accomplishments follow.

Lawrence A. Sucharow, Co-Chairman
lsucharow@labaton.com

With more than four decades of experience, Co-Chairman Lawrence A. Sucharow is an internationally
recognized trial lawyer and a leader of the class action bar. Under his guidance, the Firm has grown into and
earned its position as one of the top plaintiffs securities and antitrust class action firms in the world. As
Co-Chairman, Larry focuses on counseling the Firm’s large institutional clients, developing creative and
compelling strategies to advance and protect clients’ interests, and the prosecution and resolution of many of
the Firm’s leading cases.

Over the course of his career, Larry has prosecuted hundreds of cases and the Firm has recovered billions in
groundbreaking securities, antitrust, business transaction, product liability, and other class actions. In fact, a
                                                                                                                     14
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 29 of 53



landmark case tried in 2002—In re Real Estate Associates Limited Partnership Litigation—was the very first
securities action successfully tried to a jury verdict following the enactment of the Private Securities Litigation
Reform Act (PSLRA). Experience such as this has made Larry uniquely qualified to evaluate and successfully
prosecute class actions.

Other representative matters include: In re CNL Resorts, Inc. Securities Litigation ($225 million settlement);
In re Paine Webber Incorporated Limited Partnerships Litigation ($200 million settlement); In re Prudential
Securities Incorporated Limited Partnerships Litigation ($110 million partial settlement); In re Prudential Bache
Energy Income Partnerships Securities Litigation ($91 million settlement) and Shea v. New York Life Insurance
Company (over $92 million settlement).

Larry’s consumer protection experience includes leading the national litigation against the tobacco companies
in Castano v. American Tobacco Co., as well as litigating In re Imprelis Herbicide Marketing, Sales Practices
and Products Liability Litigation. Currently, he plays a key role in In re Takata Airbag Products Liability
Litigation and a nationwide consumer class action against Volkswagen Group of America, Inc., arising out of
the wide-scale fraud concerning Volkswagen’s “Clean Diesel” vehicles. Larry further conceptualized the
establishment of two Dutch foundations, or “Stichtingen” to pursue settlement of claims against Volkswagen
on behalf of injured car owners and investors in Europe.

In recognition of his career accomplishments and standing in the securities bar at the Bar, Larry was selected
by Law360 as one the 10 Most Admired Securities Attorneys in the United States and as a Titan of the Plaintiffs
Bar. Further, he is one of a small handful of plaintiffs' securities lawyers in the United States recognized by
Chambers & Partners USA, The Legal 500, Benchmark Litigation, and Lawdragon 500 for his successes in
securities litigation. Referred to as a “legend” by his peers in Benchmark Litigation, Chambers describes him as
an “an immensely respected plaintiff advocate” and a “renowned figure in the securities plaintiff world…[that]
has handled some of the most high-profile litigation in this field.” According to The Legal 500, clients
characterize Larry as a “a strong and passionate advocate with a desire to win.” In addition, Brooklyn Law
School honored Larry with the 2012 Alumni of the Year Award for his notable achievements in the field.

In 2018, Larry was appointed to serve on Brooklyn Law School's Board of Trustees. He has served a two-year
term as President of the National Association of Shareholder and Consumer Attorneys, a membership
organization of approximately 100 law firms that practice complex civil litigation including class actions. A
longtime supporter of the Federal Bar Council, Larry serves as a trustee of the Federal Bar Council Foundation.
He is a member of the Federal Bar Council’s Committee on Second Circuit Courts, and the Federal Courts
Committee of the New York County Lawyers’ Association. He is also a member of the Securities Law
Committee of the New Jersey State Bar Association and was the Founding Chairman of the Class Action
Committee of the Commercial and Federal Litigation Section of the New York State Bar Association, a position
he held from 1988-1994. In addition, Larry serves on the Advocacy Committee of the World Federation of
Investors Corporation, a worldwide umbrella organization of national shareholder associations. In May 2013,
Larry was elected Vice Chair of the International Financial Litigation Network, a network of law firms from 15
countries seeking international solutions to cross-border financial problems.

Larry is admitted to practice in the States of New York, New Jersey, and Arizona as well as before the
Supreme Court of the United States, the United States Court of Appeals for the Second Circuit, and the United
States District Courts for the Southern and Eastern Districts of New York, and the District of New Jersey.

Christopher J. Keller, Co-Chairman
ckeller@labaton.com

Christopher J. Keller focuses on complex securities litigation. His clients are institutional investors, including
some of the world's largest public and private pension funds with tens of billions of dollars under management.

Described by The Legal 500 as a “sharp and tenacious advocate” who “has his pulse on the trends,” Chris has
been instrumental in the Firm’s appointments as lead counsel in some of the largest securities matters arising


                                                                                                                  15
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 30 of 53



out of the financial crisis, such as actions against Countrywide ($624 million settlement), Bear Stearns
($275 million settlement with Bear Stearns Companies, plus a $19.9 million settlement with Deloitte & Touche
LLP, Bear Stearns' outside auditor), Fannie Mae ($170 million settlement), and Goldman Sachs.

Chris has also been integral in the prosecution of traditional fraud cases such as In re Schering-Plough
Corporation / ENHANCE Securities Litigation; In re Massey Energy Co. Securities Litigation, where the Firm
obtained a $265 million all-cash settlement with Alpha Natural Resources, Massey’s parent company; as well as
In re Satyam Computer Services, Ltd. Securities Litigation, where the Firm obtained a settlement of more than
$150 million. Chris was also a principal litigator on the trial team of In re Real Estate Associates Limited
Partnership Litigation. The six-week jury trial resulted in a $184 million plaintiffs’ verdict, one of the largest jury
verdicts since the passage of the Private Securities Litigation Reform Act.

In addition to his active caseload, Chris holds a variety of leadership positions within the Firm, including serving
on the Firm's Executive Committee. In response to the evolving needs of clients, Chris also established, and
currently leads, the Case Development Group, which is composed of attorneys, in-house investigators, financial
analysts, and forensic accountants. The group is responsible for evaluating clients' financial losses and
analyzing their potential legal claims both in and outside of the U.S. and tracking trends that are of potential
concern to investors.

Educating institutional investors is a significant element of Chris’ advocacy efforts for shareholder rights. He is
regularly called upon for presentations on developing trends in the law and new case theories at annual
meetings and seminars for institutional investors.

He is a member of several professional groups, including the New York State Bar Association and the New
York County Lawyers’ Association. In 2017, he was elected to the New York City Bar Fund Board of Directors.
The City Bar Fund is the nonprofit 501(c)(3) arm of the New York City Bar Association aimed at engaging and
supporting the legal profession in advancing social justice.”

He is admitted to practice in the States of New York and Ohio, as well as before the Supreme Court of the
United States, and the United States District Courts for the Southern and Eastern Districts of New York, the
Eastern District of Wisconsin, and the District of Colorado.

Eric J. Belfi, Partner
ebelfi@labaton.com

Representing many of the world’s leading pension funds and other institutional investors, Eric J. Belfi is an
accomplished litigator with experience in a broad range of commercial matters. Eric focuses on domestic and
international securities and shareholder litigation, as well as direct actions on behalf of governmental entities.
He serves as a member of the Firm’s Executive Committee.

As an integral member of the Firm’s Case Development Group, Eric has brought numerous high-profile
domestic securities cases that resulted from the credit crisis, including the prosecution against Goldman Sachs.
In In re Goldman Sachs Group, Inc. Securities Litigation, he played a significant role in the investigation and
drafting of the operative complaint. Eric was also actively involved in securing a combined settlement of
$18.4 million in In re Colonial BancGroup, Inc. Securities Litigation, regarding material misstatements and
omissions in SEC filings by Colonial BancGroup and certain underwriters.

Along with his domestic securities litigation practice, Eric leads the Firm’s Non-U.S. Securities Litigation
Practice, which is dedicated exclusively to analyzing potential claims in non-U.S. jurisdictions and advising on
the risk and benefits of litigation in those forums. The practice, one of the first of its kind, also serves as liaison
counsel to institutional investors in such cases, where appropriate. Currently, Eric represents nearly 30
institutional investors in over a dozen non-U.S. cases against companies including SNC-Lavalin Group Inc. in
Canada, Vivendi Universal, S.A. in France, OZ Minerals Ltd. in Australia, Lloyds Banking Group in the UK, and
Olympus Corporation in Japan.


                                                                                                                     16
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 31 of 53



Eric’s international experience also includes securing settlements on behalf of non-U.S. clients including the
UK-based Mineworkers’ Pension Scheme in In re Satyam Computer Securities Services Ltd. Securities
Litigation, an action related to one of the largest securities fraud in India which resulted in $150.5 million in
collective settlements. Representing two of Europe’s leading pension funds, Deka Investment GmbH and Deka
International S.A., Luxembourg, in In re General Motors Corp. Securities Litigation, Eric was integral in securing
a $303 million settlement in a case regarding multiple accounting manipulations and overstatements by
General Motors.

Additionally, Eric oversees the Financial Products and Services Litigation Practice, focusing on individual
actions against malfeasant investment bankers, including cases against custodial banks that allegedly
committed deceptive practices relating to certain foreign currency transactions. Most recently, he served as
lead counsel to Arkansas Teacher Retirement System in a class action against State Street Corporation and
certain affiliated entities alleging misleading actions in connection with foreign currency exchange trades,
which resulted in a $300 million recovery. He has also represented the Commonwealth of Virginia in its False
Claims Act case against Bank of New York Mellon, Inc.

Eric’s M&A and derivative experience includes noteworthy cases such as In re Medco Health Solutions Inc.
Shareholders Litigation, in which he was integrally involved in the negotiation of the settlement that included a
significant reduction in the termination fee.

Eric’s prior experience included serving as an Assistant Attorney General for the State of New York and as an
Assistant District Attorney for the County of Westchester. As a prosecutor, Eric investigated and prosecuted
white-collar criminal cases, including many securities law violations. He presented hundreds of cases to the
grand jury and obtained numerous felony convictions after jury trials.

Eric is a member of the National Association of Public Pension Attorneys (NAPPA) Securities Litigation Working
Group. He has spoken on the topics of shareholder litigation and U.S.-style class actions in European countries
and has discussed socially responsible investments for public pension funds.

Eric is admitted to practice in the State of New York, as well as before the United States Court of Appeals for
the Tenth Circuit, and the United States District Courts for the Southern and Eastern Districts of New York, the
Eastern District of Michigan, the District of Colorado, the District of Nebraska, and the Eastern District of
Wisconsin.

Michael P. Canty, Partner
mcanty@labaton.com

Michael P. Canty prosecutes complex fraud cases on behalf of institutional investors and consumers. Upon
joining Labaton, Michael successfully prosecuted a number of high profile securities matters involving
technology companies including cases against AMD, a multi-national semiconductor company and Ubiquiti
Networks, Inc., a global software company. In both cases Michael played a pivotal role in securing favorable
settlements for investors. Recommended by The Legal 500 in the field of securities litigation, Michael also is
an accomplished litigator with more than a decade of trial experience in matters relating to national security,
white collar crime, and cybercrime. He currently serves as General Counsel to the Firm.

Prior to joining Labaton Sucharow, Michael was a federal prosecutor in the United States Attorney’s Office for
the Eastern District of New York, where he served as the Deputy Chief of the Office’s General Crimes Section.
Michael also served in the Office’s National Security and Cybercrimes Section. During his time as lead
prosecutor, Michael investigated and prosecuted complex and high-profile white collar, national security, and
cybercrime offenses. He also served as an Assistant District Attorney for the Nassau County District Attorney’s
Office, where he handled complex state criminal offenses and served in the Office’s Homicide Unit.

Michael has extensive trial experience both from his days as a prosecutor in New York City for the United
States Department of Justice and during his six years as an Assistant District Attorney. He served as trial


                                                                                                                  17
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 32 of 53



counsel in more than 35 matters, many of which related to violent crime, white collar and terrorism related
offenses. He played a pivotal role in United States v. Abid Naseer, where he prosecuted and convicted an al-
Qaeda operative who conspired to carry out attacks in the United States and Europe. Michael also led the
investigation in United States v. Marcos Alonso Zea, a case in which he successfully prosecuted a citizen for
attempting to join a terrorist organization in the Arabian Peninsula and for providing material support intended
for planned attacks.

Michael also has a depth of experience investigating and prosecuting cases involving the distribution of
prescription opioids. In January 2012, Michael was assigned to the U.S. Attorney's Office Prescription Drug
Initiative to mount a comprehensive response to what the United States Department of Health and Human
Services’ Center for Disease Control and Prevention has called an epidemic increase in the abuse of so-called
opioid analgesics. As a member of the initiative, in United States. v. Conway and United States v. Deslouches
Michael successfully prosecuted medical professionals who were illegally prescribing opioids. In United States
v. Moss et al. he was responsible for dismantling one of the largest oxycodone rings operating in the New York
metropolitan area at the time. In addition to prosecuting these cases, Michael spoke regularly to the
community on the dangers of opioid abuse as part of the Office’s community outreach.

Additionally, Michael has extensive experience in investigating and prosecuting data breach cases

Before becoming a prosecutor, Michael worked as a Congressional Staff Member for the United States House
of Representatives. He primarily served as a liaison between the Majority Leader’s Office and the Government
Reform and Oversight Committee. During his time with the House of Representatives, Michael managed
congressional oversight of the United States Postal Service and reviewed and analyzed counter-narcotics
legislation as it related to national security matters.

Michael is admitted to practice in the State of New York as well as before the United States Courts of Appeals
for the Second Circuit, and the United States District Court for the Eastern District of New York.

Marisa N. DeMato, Partner
mdemato@labaton.com

With more than 13 years of securities litigation experience, Marisa N. DeMato advises leading pension funds
and other institutional investors in the United States and Canada on issues related to corporate fraud in the
U.S. securities markets and represents them in complex civil actions. Her work focuses on counseling clients on
best practices in corporate governance of publicly traded companies and advising institutional investors on
monitoring the well-being of their investments. Marisa also advises and counsels municipalities and health
plans on issues related to U.S. antitrust law and potential violations.

Recently, Marisa represented Seattle City Employees' Retirement System and helped reach a $90 million
derivative settlement and historic corporate governance changes with Twenty-First Century Fox, Inc.,
regarding allegations surrounding workplace harassment incidents at Fox News. Marisa also represented the
Oklahoma Firefighters Pension and Retirement System in securing a $9.5 million settlement with Castlight
Health, Inc. for securities violations in connection with the company’s initial public offering. She also served as
legal adviser to the West Palm Beach Police Pension Fund in In re Walgreen Co. Derivative Litigation, which
secured significant corporate governance reforms and required Walgreens to extend its Drug Enforcement
Agency commitments as part of the settlement related to the company’s violation of the U.S. Controlled
Substances Act.

Prior to joining Labaton Sucharow, Marisa worked for a nationally recognized securities litigation firm and
devoted a substantial portion of her time to litigating securities fraud, derivative, mergers and acquisitions,
consumer fraud, and qui tam actions. Over the course of those eight years she represented numerous pension
funds, municipalities, and individual investors throughout the United States and was an integral member of the
legal teams that helped secure multimillion dollar settlements, including In re Managed Care Litigation ($135
million recovery); Cornwell v. Credit Suisse Group ($70 million recovery); Michael v. SFBC International, Inc.


                                                                                                                 18
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 33 of 53



($28.5 million recovery); Ross v. Career Education Corporation ($27.5 million recovery); and Village of Dolton v.
Taser International Inc. ($20 million recovery).

Marisa has spoken on shareholder litigation-related matters, frequently lecturing on topics pertaining to
securities fraud litigation, fiduciary responsibility, and corporate governance issues. Most recently, she testified
before the Texas House of Representatives Pensions Committee to address the changing legal landscape
public pensions have faced since the Supreme Court’s Morrison decision and highlighted the best practices for
non-U.S. investment recovery. During the 2008 financial crisis, Marisa spoke widely on the subprime mortgage
crisis and its disastrous effect on the pension fund community at regional and national conferences, and
addressed the crisis’ global implications and related fraud to institutional investors internationally in Italy,
France, and the United Kingdom. Marisa has also presented on issues pertaining to the federal regulatory
response to the 2008 crisis, including implications of the Dodd-Frank legislation and the national debate on
executive compensation and proxy access for shareholders. Marisa is an active member of the National
Association of Public Pension Attorneys (NAPPA) and also a member of the Federal Bar Council, an
organization of lawyers dedicated to promoting excellence in federal practice and fellowship among federal
practitioners.

In the spring of 2006, Marisa was selected over 250,000 applicants to appear on the sixth season of The
Apprentice, which aired on January 7, 2007, on NBC. As a result of her role on The Apprentice, Marisa has
appeared in numerous news media outlets, such as The Wall Street Journal, People magazine, and various
national legal journals.

Marisa is admitted to practice in the State of Florida and the District of Columbia as well as before the United
States District Courts for the Northern, Middle, and Southern Districts of Florida.

Thomas A. Dubbs, Partner
tdubbs@labaton.com

Thomas A. Dubbs focuses on the representation of institutional investors in domestic and multinational
securities cases. Recognized as a leading securities class action attorney, Tom has been named as a top
litigator by Chambers & Partners for nine consecutive years.

Tom has served or is currently serving as lead or co-lead counsel in some of the most important federal
securities class actions in recent years, including those against American International Group, Goldman Sachs,
the Bear Stearns Companies, Facebook, Fannie Mae, Broadcom, and WellCare. Tom has also played an integral
role in securing significant settlements in several high-profile cases including: In re American International
Group, Inc. Securities Litigation (settlements totaling more than $1 billion); In re Bear Stearns Companies, Inc.
Securities Litigation ($275 million settlement with Bear Stearns Companies, plus a $19.9 million settlement with
Deloitte & Touche LLP, Bear Stearns' outside auditor); In re HealthSouth Securities Litigation ($671 million
settlement); Eastwood Enterprises LLC v. Farha et al. (WellCare Securities Litigation) (over $200 million
settlement); In re Fannie Mae 2008 Securities Litigation ($170 million settlement); In re Broadcom Corp.
Securities Litigation ($160.5 million settlement with Broadcom, plus $13 million settlement with Ernst & Young
LLP, Broadcom's outside auditor); In re St. Paul Travelers Securities Litigation ($144.5 million settlement); In re
Amgen Inc. Securities Litigation ($95 million settlement); and In re Vesta Insurance Group, Inc. Securities
Litigation ($79 million settlement).

Representing an affiliate of the Amalgamated Bank, the largest labor-owned bank in the United States, a team
led by Tom successfully litigated a class action against Bristol-Myers Squibb, which resulted in a settlement of
$185 million as well as major corporate governance reforms. He has argued before the United States Supreme
Court and has argued 10 appeals dealing with securities or commodities issues before the United States
Courts of Appeals.

Due to his reputation in securities law, Tom frequently lectures to institutional investors and other groups such
as the Government Finance Officers Association, the National Conference on Public Employee Retirement


                                                                                                                 19
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 34 of 53



Systems, and the Council of Institutional Investors. He is a prolific author of articles related to his field, and he
recently penned “Textualism and Transnational Securities Law: A Reappraisal of Justice Scalia’s Analysis in
Morrison v. National Australia Bank,” Southwestern Journal of International Law (2014). He has also written
several columns in UK-wide publications regarding securities class action and corporate governance.

Prior to joining Labaton Sucharow, Tom was Senior Vice President & Senior Litigation Counsel for Kidder,
Peabody & Co. Incorporated, where he represented the company in many class actions, including the First
Executive and Orange County litigation and was first chair in many securities trials. Before joining Kidder, Tom
was head of the litigation department at Hall, McNicol, Hamilton & Clark, where he was the principal partner
representing Thomson McKinnon Securities Inc. in many matters, including the Petro Lewis and Baldwin-United
class actions.

In addition to his Chambers & Partners recognition, Tom was named a Leading Lawyer by The Legal 500, and
inducted into its Hall of Fame, an honor presented to only three other plaintiffs securities litigation lawyers
"who have received constant praise by their clients for continued excellence." Law360 also named him an
"MVP of the Year" for distinction in class action litigation in 2012 and 2015, and he has been recognized by
The National Law Journal, Lawdragon 500, and Benchmark Litigation as a Securities Litigation Star. Tom has
received a rating of AV Preeminent from the publishers of the Martindale-Hubbell directory.

Tom serves as a FINRA Arbitrator and is an Advisory Board Member for the Institute for Transnational
Arbitration. He is a member of the New York State Bar Association, the Association of the Bar of the City of
New York, the American Law Institute, and he is a Patron of the American Society of International Law. He was
previously a member of the Members Consultative Group for the Principles of the Law of Aggregate Litigation
and the Department of State Advisory Committee on Private International Law. Tom also serves on the Board
of Directors for The Sidney Hillman Foundation.

Tom is admitted to practice in the State of New York as well as before the Supreme Court of the United
States, the United States Courts of Appeals for the Second, Third, Fourth, Ninth, and Eleventh Circuits, and
the United States District Court for the Southern District of New York.

Christine M. Fox, Partner
cfox@labaton.com

With more than 20 years of securities litigation experience, Christine M. Fox prosecutes complex securities
fraud cases on behalf of institutional investors. Christine is actively involved in litigating matters against Molina
Healthcare and Rent-A-Center.

Christine has played a pivotal role in securing favorable settle for investors in class actions against Barrick Gold
Corporation, one of the largest gold mining companies in the world ($140 million recovery); CVS Caremark, the
nation’s largest pharmacy retail chain ($48 million recovery); Nu Skin Enterprises, a multilevel marketing
company ($47 million recovery); and Genworth Financial, Inc. ($20 million recovery).

Prior to joining the Firm, Christine worked at a national litigation firm focusing on securities, antitrust, and
consumer litigation in state and federal courts. She played a significant role in securing class action recoveries
in a number of high-profile securities cases, including In re Merrill Lynch & Co., Inc. Research Reports Securities
Litigation ($475 million recovery); In re Informix Corp. Securities Litigation ($136.5 million recovery); In re
Alcatel Alsthom Securities Litigation ($75 million recovery); and In re Ambac Financial Group, Inc. Securities
Litigation ($33 million recovery).

Christine received her J.D. from the University of Michigan Law School and her B.A. from Cornell University.
She is a member of the American Bar Association, the New York State Bar Association, and the Puerto Rican
Bar Association. Christine is actively involved in Labaton Sucharow’s pro bono immigration program and
recently reunited a father and child separated at the border. She is currently working on their asylum
application.


                                                                                                                   20
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 35 of 53



Christine is conversant in Spanish.

Christine is admitted to the practice in the State of New York as well as before the United States District
Courts for the Southern and Eastern Districts of New York.

Jonathan Gardner, Partner
jgardner@labaton.com

With more than 25 years of experience, Jonathan Gardner leads one of the litigation teams at the Firm and
prosecutes complex securities fraud cases on behalf of institutional investors. He has played an integral role in
securing some of the largest class action recoveries against corporate offenders since the global financial crisis.
Jonathan also serves as Chair of Litigation for the Firm.

A Benchmark Litigation “Star” acknowledged by peers as “engaged and strategic,” Jonathan also was named
an MVP by Law360 for securing hard-earned successes in high-stakes litigation and complex global matters.
Recently, he led the Firm's team in the investigation and prosecution of In re Barrick Gold Securities Litigation,
which resulted in a $140 million recovery. Jonathan has also served as the lead attorney in several cases
resulting in significant recoveries for injured class members, including: In re Hewlett-Packard Company
Securities Litigation, resulting in a $57 million recovery; Medoff v. CVS Caremark Corporation, resulting in a
$48 million recovery; In re Nu Skin Enterprises, Inc., Securities Litigation, resulting in a $47 million recovery;
In re Carter's Inc. Securities Litigation, resulting in a $23.3 million recovery against Carter's and certain of its
officers as well as PricewaterhouseCoopers, its auditing firm; In re Aeropostale Inc. Securities Litigation,
resulting in a $15 million recovery; In re Lender Processing Services Inc., involving claims of fraudulent
mortgage processing which resulted in a $13.1 million recovery; and In re K-12, Inc. Securities Litigation,
resulting in a $6.75 million recovery.

Recommended and described by The Legal 500 as having the "ability to master the nuances of securities class
actions," Jonathan has led the Firm's representation of investors in many recent high-profile cases including
Rubin v. MF Global Ltd., which involved allegations of material misstatements and omissions in a Registration
Statement and Prospectus issued in connection with MF Global's IPO in 2007. In November 2011, the case
resulted in a recovery of $90 million for investors. Jonathan also represented lead plaintiff City of Edinburgh
Council as Administering Authority of the Lothian Pension Fund in In re Lehman Brothers Equity/Debt
Securities Litigation, which resulted in settlements totaling exceeding $600 million against Lehman Brothers’
former officers and directors, Lehman’s former public accounting firm as well as the banks that underwrote
Lehman Brothers’ offerings. In representing lead plaintiff Massachusetts Bricklayers and Masons Trust Funds in
an action against Deutsche Bank, Jonathan secured a $32.5 million dollar recovery for a class of investors
injured by the Bank’s conduct in connection with certain residential mortgage-backed securities.

Jonathan has also been responsible for prosecuting several of the Firm's options backdating cases, including In
re Monster Worldwide, Inc. Securities Litigation ($47.5 million settlement); In re SafeNet, Inc. Securities
Litigation ($25 million settlement); In re Semtech Securities Litigation ($20 million settlement); and In re MRV
Communications, Inc. Securities Litigation ($10 million settlement). He also was instrumental in In re Mercury
Interactive Corp. Securities Litigation, which settled for $117.5 million, one of the largest settlements or
judgments in a securities fraud litigation based upon options backdating.

Jonathan also represented the Successor Liquidating Trustee of Lipper Convertibles, a convertible bond hedge
fund, in actions against the fund's former independent auditor and a member of the fund's general partner as
well as numerous former limited partners who received excess distributions. He successfully recovered over
$5.2 million for the Successor Liquidating Trustee from the limited partners and $29.9 million from the former
auditor.

He is a member of the Federal Bar Council, New York State Bar Association, and the Association of the Bar of
the City of New York.



                                                                                                                  21
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 36 of 53



Jonathan is admitted to practice in the State of New York as well as before the United States Court of Appeals
for the First, Sixth, Ninth, and Eleventh Circuits, and the United States District Courts for the Southern and
Eastern Districts of New York, and the Eastern District of Wisconsin.

David J. Goldsmith, Partner
dgoldsmith@labaton.com

David J. Goldsmith has nearly 20 years of experience representing public and private institutional investors in a
variety of securities and class action litigations. He has twice been recommended by The Legal 500 as part of
the Firm’s recognition as a top-tier plaintiffs firm in securities class action litigation.

A principal litigator at the Firm, David is responsible for the Firm’s appellate practice, and has briefed and
argued multiple appeals in federal Courts of Appeals. He is presently litigating appeals in the Second, Third,
and Ninth Circuits in significant securities class actions brought against Celladon Corp., Cigna Corp., Eros
International, Nimble Storage, and StoneMor Partners. David is also co-counsel for a group of amici curiae law
professors in the United States Supreme Court in Cyan, Inc. v. Beaver County Employees Retirement System,
and, in the same Court, represents one of the nation’s largest not-for-profit organizations as amicus in China
Agritech, Inc. v. Resh.

As a trial lawyer, David was an integral member of the team representing the Arkansas Teacher Retirement
System in a significant action alleging unfair and deceptive practices by State Street Bank in connection with
foreign currency exchange trades executed for its custodial clients. The resulting $300 million settlement is the
largest class action settlement ever reached under the Massachusetts consumer protection statute, and one of
the largest class action settlements reached in the First Circuit. David also represented the New York State
Common Retirement Fund and New York City pension funds as lead plaintiffs in the landmark In re
Countrywide Financial Corp. Securities Litigation, which settled for $624 million. He has successfully
represented state and county pension funds in class actions in California state court arising from the IPOs of
technology companies, and recovered tens of millions of dollars for a large German bank and a major Irish
special-purpose vehicle in individual actions alleging fraud in connection with the sale of residential mortgage-
backed securities. David’s representation of a hedge fund and individual investors as lead plaintiffs in an action
concerning the well-publicized collapse of four Regions Morgan Keegan mutual funds led to a $62 million
settlement.

David regularly advises the Genesee County (Michigan) Employees' Retirement Commission with respect to
potential securities, shareholder, and antitrust claims, and represents the System in a major action charging a
conspiracy by some of the world’s largest banks to manipulate the U.S. Dollar ISDAfix benchmark interest rate.
This case was featured in Law360’s selection of the Firm as a Class Action Group of the Year for 2017.

In 2016, David participated in a panel moderated by Prof. Arthur Miller at the 22nd Annual Symposium of the
Institute for Law and Economic Policy, discussing changes in Rule 23 since the 1966 Amendments. David is an
active member of several professional organizations, including The National Association of Shareholder &
Consumer Attorneys (NASCAT), a membership organization of approximately 100 law firms that practice
complex civil litigation including class actions, the American Association for Justice, New York State Bar
Association, and the Association of the Bar of the City of New York.

During law school, David was Managing Editor of the Cardozo Arts & Entertainment Law Journal and served as
a judicial intern to the Honorable Michael B. Mukasey, then a United States District Judge for the Southern
District of New York.

For many years, David has been a member of AmorArtis, a renowned choral organization with a diverse
repertoire.

He is admitted to practice in the States of New York and New Jersey as well as before the United States
Courts of Appeals for the First, Second, Fourth, Fifth, Eighth, and Ninth Circuits, and the United States District


                                                                                                               22
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 37 of 53



Courts for the Southern and Eastern Districts of New York, the District of New Jersey, the District of Colorado,
and the Western District of Michigan.

Louis Gottlieb, Partner
lgottlieb@labaton.com

Louis Gottlieb focuses on representing institutional and individual investors in complex securities and
consumer class action cases. He has played a key role in some of the most high-profile securities class actions
in recent history, securing significant recoveries for plaintiffs and ensuring essential corporate governance
reforms to protect future investors, consumers, and the general public.

Lou was integral in prosecuting In re American International Group, Inc. Securities Litigation (settlements
totaling more than $1 billion) and In re 2008 Fannie Mae Securities Litigation ($170 million settlement pending
final approval). He also helped lead major class action cases against the company and related defendants in
In re Satyam Computer Services, Ltd. Securities Litigation ($150.5 million settlement). He has led successful
litigation teams in securities fraud class action litigations against Metromedia Fiber Networks and Pricesmart,
as well as consumer class actions against various life insurance companies.

In the Firm’s representation of the Connecticut Retirement Plans and Trust Funds in In re Waste Management,
Inc. Securities Litigation, Lou’s efforts were essential in securing a $457 million settlement. The settlement also
included important corporate governance enhancements, including an agreement by management to support
a campaign to obtain shareholder approval of a resolution to declassify its board of directors, and a resolution
to encourage and safeguard whistleblowers among the company’s employees. Acting on behalf of New York
City pension funds in In re Orbital Sciences Corporation Securities Litigation, Lou helped negotiate the
implementation of measures concerning the review of financial results, the composition, role and
responsibilities of the Company’s Audit and Finance committee, and the adoption of a Board resolution
providing guidelines regarding senior executives’ exercise and sale of vested stock options.

Lou was a leading member of the team in the Napp Technologies Litigation that won substantial recoveries for
families and firefighters injured in a chemical plant explosion. Lou has had a major role in national product
liability actions against the manufacturers of orthopedic bone screws and atrial pacemakers, and in consumer
fraud actions in the national litigation against tobacco companies.

A well-respected litigator, Lou has made presentations on punitive damages at Federal Bar Association
meetings and has spoken on securities class actions for institutional investors.

Lou brings a depth of experience to his practice from both within and outside of the legal sphere. He
graduated first in his class from St. John’s School of Law. Prior to joining Labaton Sucharow, he clerked for the
Honorable Leonard B. Wexler of the Eastern District of New York, and he worked as an associate at Skadden
Arps Slate Meagher & Flom LLP.

Lou is admitted to practice in the States of New York and Connecticut as well as before the United States
Courts of Appeals for the Fifth and Seventh Circuits, and the United States District Courts for the Southern
and Eastern Districts of New York.

Serena P. Hallowell, Partner
shallowell@labaton.com

Serena P. Hallowell leads the Direct Action Litigation Practice and focuses on complex litigation, prosecuting
securities fraud cases on behalf of some of the world's largest institutional investors, including pension funds,
hedge funds, mutual funds, asset managers, and other large institutional investors. Currently she is prosecuting
several direct actions against Valeant Pharmaceuticals International, Inc., Perrigo Company, PLC, and AbbVie
Inc. alleging a wide variety of state and federal claims. In addition, Serena regularly counsels clients on the
merits of pursuing an opt out or direct action strategy as a means of recovery. Serena also serves as Co-Chair

                                                                                                                 23
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 38 of 53



of the Firm's Women's Networking and Mentoring Initiative and is actively involved in the Firm’s summer
associate and lateral hiring programs.

In recent years, Serena has been recommended by The Legal 500 in securities litigation. In 2016, she was
named a Benchmark Litigation Rising Star and a Rising Star by Law360.

Serena was part of a highly skilled team that reached a $140 million settlement against one of the world's
largest gold mining companies in In re Barrick Gold Securities Litigation. Playing a principal role in
prosecuting In re Computer Sciences Corporation Securities Litigation in a "rocket docket" jurisdiction, she
helped secure a settlement of $97.5 million on behalf of lead plaintiff Ontario Teachers' Pension Plan Board,
the third largest all cash settlement in the Fourth Circuit at the time. She was also instrumental in securing a
$48 million recovery in Medoff v. CVS Caremark Corporation, as well as a $41.5 million settlement in In re NII
Holdings, Inc. Securities Litigation. Serena also has broad appellate and trial experience.

Prior to joining Labaton Sucharow, Serena was an attorney at Ohrenstein & Brown LLP, where she participated
in various federal and state commercial litigation matters. During her time there, she also defended financial
companies in regulatory proceedings and assisted in high-profile litigation matters in connection with mutual
funds trading investigations.

Serena received a J.D. from Boston University School of Law, where she served as the Note Editor for the
Journal of Science & Technology Law. She earned a B.A. in Political Science from Occidental College.

Serena is a member of the New York City Bar Association, where she serves on the Securities Litigation
Committee, the Federal Bar Council, the South Asian Bar Association, the National Association of Public
Pension Attorneys (NAPPA), and the National Association of Women Lawyers (NAWL). Her pro bono work
includes representing immigrant detainees in removal proceedings for the American Immigrant Representation
Project and devoting time to the Securities Arbitration Clinic at Brooklyn Law School.

She is conversational in Urdu/Hindi.

Serena is admitted to practice in the State of New York, as well as before the United States Courts of Appeals
for the First, Ninth, and Eleventh Circuits, and the United States District Courts for the Southern and Eastern
Districts of New York.

Thomas G. Hoffman, Jr., Partner
thoffman@labaton.com

Thomas G. Hoffman, Jr. focuses on representing institutional investors in complex securities actions.

Thomas was instrumental in securing a $1 billion recovery in the eight-year litigation against AIG and related
defendants. He also was a key member of the Labaton Sucharow team that recovered $170 million for
investors in In re 2008 Fannie Mae Securities Litigation. Currently, Thomas is prosecuting cases against BP,
Allstate, American Express, and Maximus.

Thomas received a J.D. from UCLA School of Law, where he was Editor-in-Chief of the UCLA Entertainment
Law Review, and he served as a Moot Court Executive Board Member. In addition, he was a judicial extern to
the Honorable William J. Rea, United States District Court for the Central District of California. Thomas earned
a B.F.A., with honors, from New York University.

Thomas is admitted to practice in the State of New York as well as before the United States District Courts for
the Southern and Eastern Districts of New York.




                                                                                                                 24
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 39 of 53




James W. Johnson, Partner
jjohnson@labaton.com

James W. Johnson focuses on complex securities fraud cases. In representing investors who have been
victimized by securities fraud and breaches of fiduciary responsibility, Jim's advocacy has resulted in record
recoveries for wronged investors. Currently, he is prosecuting high-profile cases against financial industry
leader Goldman Sachs in In re Goldman Sachs Group, Inc., Securities Litigation, and the world’s most popular
social network, in In re Facebook, Inc., IPO Securities and Derivative Litigation. In addition to his active
caseload, Jim holds a variety of leadership positions within the Firm, including serving on the Firm’s Executive
Committee and acting as the Firm’s Hiring Partner. He also serves as the Firm’s Executive Partner overseeing
firmwide issues.

A recognized leader in his field, Jim has successfully litigated a number of complex securities and RICO class
actions including: In re Bear Stearns Companies, Inc. Securities Litigation ($275 million settlement with Bear
Stearns Companies, plus a $19.9 million settlement with Deloitte & Touche LLP, Bear Stearns' outside
auditor); In re HealthSouth Corp. Securities Litigation ($671 million settlement); Eastwood Enterprises LLC v.
Farha et al. (WellCare Securities Litigation) ($200 million settlement); In re Bristol Myers Squibb Co. Securities
Litigation ($185 million settlement), in which the court also approved significant corporate governance reforms
and recognized plaintiff's counsel as "extremely skilled and efficient"; In re Amgen Inc. Securities Litigation
($95 million settlement); In re National Health Laboratories, Inc. Securities Litigation, which resulted in a
recovery of $80 million in the federal action and a related state court derivative action; and In re Vesta
Insurance Group, Inc. Securities Litigation ($79 million settlement).

In County of Suffolk v. Long Island Lighting Co., Jim represented the plaintiff in a RICO class action, securing a
jury verdict after a two-month trial that resulted in a $400 million settlement. The Second Circuit quoted the
trial judge, Honorable Jack B. Weinstein, as stating "counsel [has] done a superb job [and] tried this case as
well as I have ever seen any case tried." On behalf of the Chugach Native Americans, he also assisted in
prosecuting environmental damage claims resulting from the Exxon Valdez oil spill.

Jim is a member of the American Bar Association and the Association of the Bar of the City of New York,
where he served on the Federal Courts Committee, and he is a Fellow in the Litigation Council of America.

Jim has received a rating of AV Preeminent from the publishers of the Martindale-Hubbell directory.

He is admitted to practice in the States of New York and Illinois as well as before the Supreme Court of the
United States, the United States Courts of Appeals for the Second, Third, Fourth, Fifth, Seventh, and Eleventh
Circuits, and the United States District Courts for the Southern, Eastern, and Northern Districts of New York,
and the Northern District of Illinois.

Edward Labaton, Partner
elabaton@labaton.com

An accomplished trial lawyer and partner with the Firm, Edward Labaton has devoted 50 years of practice to
representing a full range of clients in class action and complex litigation matters in state and federal court. He
is the recipient of the Alliance for Justice’s 2015 Champion of Justice Award, given to outstanding individuals
whose life and work exemplifies the principle of equal justice.

Ed has played a leading role as plaintiffs' class counsel in a number of successfully prosecuted, high-profile
cases, involving companies such as PepsiCo, Dun & Bradstreet, Financial Corporation of America, ZZZZ Best,
Revlon, GAF Co., American Brands, Petro Lewis and Jim Walter, as well as several Big Eight (now Four)
accounting firms. He has also argued appeals in state and federal courts, achieving results with important
precedential value.




                                                                                                                25
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 40 of 53



Ed has been President of the Institute for Law and Economic Policy (ILEP) since its founding in 1996. Each year,
ILEP co-sponsors at least one symposium with a major law school dealing with issues relating to the civil justice
system. In 2010, he was appointed to the newly formed Advisory Board of George Washington University's
Center for Law, Economics, & Finance (C-LEAF), a think tank within the Law School, for the study and debate
of major issues in economic and financial law confronting the United States and the globe. Ed is an Honorary
Lifetime Member of the Lawyers’ Committee for Civil Rights under Law, a member of the American Law
Institute, and a life member of the ABA Foundation. In addition, he has served on the Executive Committee
and has been an officer of the Ovarian Cancer Research Fund since its inception in 1996.

Ed is the past Chairman of the Federal Courts Committee of the New York County Lawyers Association, and
was a member of the Board of Directors of that organization. He is an active member of the Association of the
Bar of the City of New York, where he was Chair of the Senior Lawyers’ Committee and served on its Task
Force on the Role of Lawyers in Corporate Governance. He has also served on its Federal Courts, Federal
Legislation, Securities Regulation, International Human Rights, and Corporation Law Committees. He also
served as Chair of the Legal Referral Service Committee, a joint committee of the New York County Lawyers’
Association and the Association of the Bar of the City of New York. He has been an active member of the
American Bar Association, the Federal Bar Council, and the New York State Bar Association, where he has
served as a member of the House of Delegates.

For more than 30 years, he has lectured on many topics including federal civil litigation, securities litigation,
and corporate governance.

He is admitted to practice in the State of New York as well as before the Supreme Court of the United States,
the United States Courts of Appeals for the Second, Fifth, Sixth, Seventh, Ninth, Tenth, and Eleventh Circuits,
and the United States District Courts for the Southern and Eastern Districts of New York, and the Central
District of Illinois.

Christopher J. McDonald, Partner
cmcdonald@labaton.com

Christopher J. McDonald works with both the Firm's Antitrust & Competition Litigation Practice and its
Securities Litigation Practice.

In the antitrust field, Chris is currently litigating In re Generic Pharmaceuticals Pricing Antitrust Litigation, in
which the Firm has been appointed to the End-Payor Plaintiffs Steering Committee, In re Treasury Securities
Auction Antitrust Litigation, in which the Firm serves as interim co-lead counsel, and In re Platinum and
Palladium Antitrust Litigation, in which the Firm serves as co-lead counsel. Chris was also co-lead counsel in In
re TriCor Indirect Purchaser Antitrust Litigation, obtaining a $65.7 million settlement on behalf of the plaintiff
class. He has been recommended in Antitrust Litigation Class Action by The Legal 500.

Chris’ securities practice has developed a focus on life sciences industries; his cases often involve claims
against pharmaceutical, biotechnology, or medical device companies. Most recently, Chris served as lead
counsel in In re Amgen Inc. Securities Litigation, a case against global biotechnology company Amgen and
certain of its former executives, resulting in a $95 million settlement. He also served as co-lead counsel in In re
Schering-Plough Corporation / ENHANCE Securities Litigation, which resulted in a $473 million settlement,
one of the largest securities class action settlements ever against a pharmaceutical company and among the
largest recoveries ever in a securities class action that did not involve a financial restatement. He was also an
integral part of the team that successfully litigated In re Bristol-Myers Squibb Securities Litigation, where
Labaton Sucharow secured a $185 million settlement, as well as significant corporate governance reforms, on
behalf of Bristol-Myers Squibb shareholders.

Chris began his legal career at Patterson, Belknap, Webb & Tyler LLP, where he gained extensive trial
experience in areas ranging from employment contract disputes to false advertising claims. Later, as a senior



                                                                                                                    26
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 41 of 53



attorney with a telecommunications company, Chris advocated before regulatory agencies on a variety of
complex legal, economic, and public policy issues.

During his time at Fordham University School of Law, Chris was a member of the Law Review. He is currently a
member of the New York State Bar Association, its Antitrust Law Section, and the Section’s Cartel and Criminal
Practice Committee. He is also a member of the New York City Bar Association.

Chris is admitted to practice in the State of New York and the United States Supreme Court. He is also
admitted before the United States Courts of Appeals for the Second, Fourth, Third, Ninth, and Federal Circuit,
as well as the United States District Courts for the Southern and Eastern Districts of New York, and the
Western District of Michigan.

Michael H. Rogers, Partner
mrogers@labaton.com

Michael H. Rogers focuses on prosecuting complex securities fraud cases on behalf of institutional investors.
Currently, Mike is actively involved in prosecuting In re Goldman Sachs, Inc. Securities Litigation; 3226701
Canada, Inc. v. Qualcomm, Inc.; Public Employees' Retirement System of Mississippi v. Sprouts Farmers
Markets, Inc.; Vancouver Asset Alumni Holdings, Inc. v. Daimler AG; Jyotindra Patel v. Cigna Corp.; and In re
Virtus Investment Partners, Inc. Securities Litigation.

Since joining Labaton Sucharow, Mike has been a member of the lead counsel teams in federal class actions
against Countrywide Financial Corp. ($624 million settlement), HealthSouth Corp. ($671 million settlement),
State Street ($300 million settlement), Mercury Interactive Corp. ($117.5 million settlement), and Computer
Sciences Corp. ($97.5 million settlement).

Prior to joining Labaton Sucharow, Mike was an attorney at Kasowitz, Benson, Torres & Friedman LLP, where
he practiced securities and antitrust litigation, representing international banking institutions bringing federal
securities and other claims against major banks, auditing firms, ratings agencies and individuals in complex
multidistrict litigation. He also represented an international chemical shipping firm in arbitration of antitrust
and other claims against conspirator ship owners.

Mike began his career as an attorney at Sullivan & Cromwell, where he was part of Microsoft’s defense team in
the remedies phase of the Department of Justice antitrust action against the company.

Mike received a J.D., magna cum laude, from the Benjamin N. Cardozo School of Law, Yeshiva University,
where he was a member of the Cardozo Law Review. He earned a B.A., magna cum laude, in Literature-Writing
from Columbia University.

Mike is proficient in Spanish.

He is admitted to practice in the State of New York as well as before the United States Court of Appeals for
the Second and Ninth Circuits, and the United States District Courts for the Southern and Eastern Districts of
New York.

Ira A. Schochet, Partner
ischochet@labaton.com

A seasoned litigator with three decades of experience, Ira A. Schochet focuses on class actions involving
securities fraud. Ira has played a lead role in securing multimillion dollar recoveries in high-profile cases such as
those against Countrywide Financial Corporation ($624 million), Weatherford International Ltd ($120 million),
Massey Energy Company ($265 million), Caterpillar Inc. ($23 million), Autoliv Inc. ($22.5 million), and Fifth
Street Financial Corp. ($14 million).



                                                                                                                  27
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 42 of 53



A longtime leader in the securities class action bar, Ira represented one of the first institutional investors acting
as a lead plaintiff in a post-Private Securities Litigation Reform Act case and ultimately obtained one of the first
rulings interpreting the statute's intent provision in a manner favorable to investors in STI Classic Funds, et al.
v. Bollinger Industries, Inc. His efforts are regularly recognized by the courts, including in Kamarasy v. Coopers
& Lybrand, where the court remarked on "the superior quality of the representation provided to the class." In
approving the settlement he achieved in In re InterMune Securities Litigation, the court complimented Ira's
ability to secure a significant recovery for the class in a very efficient manner, shielding the class from
prolonged litigation and substantial risk.

Ira has also played a key role in groundbreaking cases in the field of merger and derivative litigation. In In re
Freeport-McMoRan Copper & Gold Inc. Derivative Litigation, he achieved the second largest derivative
settlement in the Delaware Court of Chancery history, a $153.75 million settlement with an unprecedented
provision of direct payments to stockholders by means of a special dividend. In another first-of-its-kind case,
Ira was featured in The AmLaw Litigation Daily as Litigator of the Week for his work in In re El Paso
Corporation Shareholder Litigation. The action alleged breach of fiduciary duties in connection with a merger
transaction, including specific reference to wrongdoing by a conflicted financial advisory consultant, and
resulted in a $110 million recovery for a class of shareholders and a waiver by the consultant of its fee.

From 2009-2011, Ira served as President of the National Association of Shareholder and Consumer Attorneys
(NASCAT), a membership organization of approximately 100 law firms that practice class action and complex
civil litigation. During this time, he represented the plaintiffs' securities bar in meetings with members of
Congress, the Administration, and the SEC.

From 1996 through 2012, Ira served as Chairman of the Class Action Committee of the Commercial and
Federal Litigation Section of the New York State Bar Association. During his tenure, he has served on the
Executive Committee of the Section and authored important papers on issues relating to class action
procedure including revisions proposed by both houses of Congress and the Advisory Committee on Civil
Procedure of the United States Judicial Conference. Examples include: "Proposed Changes in Federal Class
Action Procedure"; "Opting Out On Opting In," and "The Interstate Class Action Jurisdiction Act of 1999."

He also has lectured extensively on securities litigation at continuing legal education seminars. He has also
been awarded an AV Preeminent rating, the highest distinction, from the publishers of the Martindale-Hubbell
directory.

He is admitted to practice in the State of New York as well as before the United States Court of Appeals for
the Second, Fifth, Ninth, and Tenth Circuits, and the United States District Courts for the Southern and Eastern
Districts of New York, the Central District of Illinois, the Northern District of Texas, and the Western District of
Michigan.

Irina Vasilchenko, Partner
ivasilchenko@labaton.com

Irina Vasilchenko focuses on prosecuting complex securities fraud cases on behalf of institutional investors.

Currently, Irina is actively involved in prosecuting In re Goldman Sachs Group, Inc. Securities Litigation, In re
Extreme Networks, Inc. Securities Litigation, and In re Eaton Corporation Securities Litigation. Since joining
Labaton Sucharow, she has been part of the Firm's teams in In re Massey Energy Co. Securities Litigation,
where the Firm obtained a $265 million all-cash settlement with Alpha Natural Resources, Massey's parent
company; In re Fannie Mae 2008 Securities Litigation ($170 million settlement); In re Amgen Inc. Securities
Litigation ($95 million settlement); and In re Hewlett-Packard Company Securities Litigation ($57 million
settlement).

Prior to joining Labaton Sucharow, Irina was an associate in the general litigation practice group at Ropes &
Gray LLP, where she focused on securities litigation.


                                                                                                                    28
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 43 of 53



Irina maintains a commitment to pro bono legal service including, most recently, representing an indigent
defendant in a criminal appeal case before the New York First Appellate Division, in association with the Office
of the Appellate Defender. As part of this representation, she argued the appeal before the First Department
panel.

Irina received a J.D., magna cum laude, from Boston University School of Law, where she was an editor of the
Boston University Law Review and was the G. Joseph Tauro Distinguished Scholar (2005), the Paul L. Liacos
Distinguished Scholar (2006), and the Edward F. Hennessey Scholar (2007). Irina earned a B.A. in Comparative
Literature with Distinction, summa cum laude and Phi Beta Kappa, from Yale University.

She is fluent in Russian and proficient in Spanish.

Irina is admitted to practice in the State of New York and the State of Massachusetts as well as before the
United States District Courts for the Southern and Eastern Districts of New York.

Carol C. Villegas, Partner
cvillegas@labaton.com

Carol C. Villegas focuses on prosecuting complex securities fraud cases on behalf of institutional investors.
Leading one of the Firm’s litigation teams, she currently oversees litigation against DeVry Education Group,
Skechers, U.S.A., Inc., Nimble Storage, Liquidity Services, Inc., Extreme Networks, Inc., and SanDisk. In
addition to her litigation responsibilities, Carol holds a variety of leadership positions within the Firm, including
serving on the Firm's Executive Committee, serving as Co-Chair of the Firm's Women's Networking and
Mentoring Initiative, and serving as the Firm’s Chief Compliance Officer.

Carol’s skillful handling of discovery work, her development of innovative case theories in complex cases, and
her adept ability during oral argument earned her recent accolades from the New York Law Journal as a Top
Woman in Law as well as a Rising Star by Benchmark Litigation.

Carol played a pivotal role in securing favorable settlements for investors from AMD, a multi-national
semiconductor company, Aeropostale, a leader in the international retail apparel industry, ViroPharma Inc., a
biopharmaceutical company, and Vocera, a healthcare communications provider. A true advocate for her
clients, Carol’s argument in the case against Vocera resulted in a ruling from the bench, denying defendants
motion to dismiss in that case.

Prior to joining Labaton Sucharow, Carol served as the Assistant District Attorney in the Supreme Court Bureau
for the Richmond County District Attorney's office, where she took several cases to trial. She began her career
as an associate at King & Spalding LLP, where she worked as a federal litigator.

Carol received a J.D. from New York University School of Law, and she was the recipient of The Irving H. Jurow
Achievement Award for the Study of Law and selected to receive the Association of the Bar of the City of New
York Minority Fellowship. Carol served as the Staff Editor, and later the Notes Editor, of the Environmental
Law Journal. She earned a B.A., with honors, in English and Politics from New York University.

Carol is a member of the National Association of Public Pension Attorneys (NAPPA), the National Association
of Women Lawyers (NAWL), the Hispanic National Bar Association, the Association of the Bar of the City of
New York, and a member of the Executive Council for the New York State Bar Association's Committee on
Women in the Law.

She is fluent in Spanish.




                                                                                                                  29
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 44 of 53




Ned Weinberger, Partner
nweinberger@labaton.com

Ned Weinberger is Chair of the Firm’s Corporate Governance and Shareholder Rights Litigation Practice. An
experienced advocate of shareholder rights, Ned focuses on representing investors in corporate governance
and transactional matters, including class action and derivative litigation. Ned was recognized by Chambers &
Partners USA in the Delaware Court of Chancery and was named "Up and Coming," noting his impressive
range of practice areas. He was also recently named a "Leading Lawyer" by The Legal 500 and a Rising Star by
Benchmark Litigation.

Ned is currently prosecuting, among other matters, In re Straight Path Communications Inc. Consolidated
Stockholder Litigation, which alleges breaches of fiduciary duty by the controlling stockholder of Straight Path
Communications, Howard Jonas, in connection with the company’s proposed sale to Verizon Communications
Inc. He also leads a class and derivative action on behalf of stockholders of Providence Service Corporation—
Haverhill Retirement System v. Kerley—that challenges an acquisition financing arrangement involving
Providence’s board chairman and his hedge fund. The case recently settled for $10 million, and is currently
pending court approval.

Ned was part of a team that achieved a $12 million recovery on behalf of stockholders of ArthroCare
Corporation in a case alleging breaches of fiduciary duty by the ArthroCare board of directors and other
defendants in connection with Smith & Nephew, Inc.’s acquisition of ArthroCare. Other recent successes on
behalf of stockholders include In re Vaalco Energy Inc. Consolidated Stockholder Litigation, which resulted in
the invalidation of charter and bylaw provisions that interfered with stockholders’ fundamental right to remove
directors without cause.

Prior to joining Labaton Sucharow, Ned was a litigation associate at Grant & Eisenhofer P.A. where he gained
substantial experience in all aspects of investor protection, including representing shareholders in matters
relating to securities fraud, mergers and acquisitions, and alternative entities. Representative of Ned's
experience in the Delaware Court of Chancery is In re Barnes & Noble Stockholders Derivative Litigation, in
which Ned assisted in obtaining approximately $29 million in settlements on behalf of Barnes & Noble
investors. Ned was also part of the litigation team in In re Clear Channel Outdoor Holdings, Inc. Shareholder
Litigation, the settlement of which provided numerous benefits for Clear Channel Outdoor Holdings and its
shareholders, including, among other things, a $200 million cash dividend to the company's shareholders.

Ned received his J.D. from the Louis D. Brandeis School of Law at the University of Louisville where he served
on the Journal of Law and Education. He earned his B.A. in English Literature, cum laude, at Miami University.

Ned is admitted to practice in the States of Delaware, Pennsylvania, and New York as well as before the
United States District Court for the District of Delaware.

Mark S. Willis, Partner
mwillis@labaton.com

With nearly three decades of experience, Mark S. Willis’ practice focuses on domestic and international
securities litigation. Mark advises leading pension funds, investment managers, and other institutional investors
from around the world on their legal remedies when impacted by securities fraud and corporate governance
breaches. Mark represents clients in U.S. litigation and maintains a significant practice advising clients of their
legal rights abroad to pursue securities-related claims.

Mark represents institutions from the United Kingdom, Spain, the Netherlands, Denmark, Germany, Belgium,
Canada, Japan, and the United States in a novel lawsuit in Texas against BP plc to salvage claims that were
dismissed from the U.S. class action because the claimants’ BP shares were purchased abroad (thus running
afoul of the Supreme Court’s Morrison rule that precludes a U.S. legal remedy for such shares). These



                                                                                                                30
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 45 of 53



previously dismissed claims have now been sustained and are being pursued under English law in a Texas
federal court.

Mark also represents Caisse de dépôt et placement du Québec, one of Canada’s largest institutional investors,
in an ongoing U.S. shareholder class action against Liquidity Services, the Utah Retirement Systems in a
shareholder action against the DeVry Education Group, and he represented the Arkansas Public Employees
Retirement System in a shareholder action against The Bancorp (which settled for $17.5 million).

In the Converium class action, Mark represented a Greek institution in a nearly four-year battle that eventually
became the first U.S. class action settled on two continents. This trans-Atlantic result saw part of the
$145 million recovery approved by a federal court in New York, and the rest by the Amsterdam Court of
Appeal. The Dutch portion was resolved using the Netherlands then newly enacted Act on Collective
Settlement of Mass Claims. In doing so, the Dutch Court issued a landmark decision that substantially
broadened its jurisdictional reach, extending jurisdiction for the first time to a scenario in which the claims
were not brought under Dutch law, the alleged wrongdoing took place outside the Netherlands, and none of
the potentially liable parties were domiciled in the Netherlands.

In the corporate governance arena, Mark has represented both U.S. and overseas investors. In a shareholder
derivative action against Abbott Laboratories’ directors, he charged the defendants with mismanagement and
fiduciary breaches for causing or allowing the company to engage in a 10-year off-label marketing scheme,
which had resulted in a $1.6 billion payment pursuant to a Justice Department investigation—at the time the
second largest in history for a pharmaceutical company. In the derivative action, the company agreed to
implement sweeping corporate governance reforms, including an extensive compensation clawback provision
going beyond the requirements under the Dodd-Frank Act, as well as the restructuring of a board committee
and enhancing the role of the Lead Director. In the Parmalat case, known as the “Enron of Europe” due to the
size and scope of the fraud, Mark represented a group of European institutions and eventually recovered
nearly $100 million and negotiated governance reforms with two large European banks who, as part of the
settlement, agreed to endorse their future adherence to key corporate governance principles designed to
advance investor protection and to minimize the likelihood of future deceptive transactions. Securing
governance reforms from a defendant that was not an issuer was a first at that time in a shareholder fraud class
action.

Mark has also represented clients in opt-out actions. In one, brought on behalf of the Utah Retirement
Systems, Mark negotiated a settlement that was nearly four times more than what its client would have
received had it participated in the class action.

On non-U.S. actions Mark has advised clients, and represented their interests as liaison counsel, in more than
30 cases against companies such as Volkswagen, Olympus, the Royal Bank of Scotland, the Lloyds Banking
Group, and Petrobras, and in jurisdictions ranging from the UK to Japan to Australia to Brazil to Germany.

Mark has written on corporate, securities, and investor protection issues—often with an international focus—in
industry publications such as International Law News, Professional Investor, European Lawyer, and Investment
& Pensions Europe. He has also authored several chapters in international law treatises on European corporate
law and on the listing and subsequent disclosure obligations for issuers listing on European stock exchanges.
He also speaks at conferences and at client forums on investor protection through the U.S. federal securities
laws, corporate governance measures, and the impact on shareholders of non-U.S. investor remedies.

He is admitted to practice in the State of Massachusetts and the District of Columbia, as well as the U.S.
District Court for the District of Columbia.




                                                                                                              31
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 46 of 53




Nicole M. Zeiss, Partner
nzeiss@labaton.com

A litigator with nearly two decades of experience, Nicole M. Zeiss leads the Settlement Group at Labaton
Sucharow, analyzing the fairness and adequacy of the procedures used in class action settlements. Her practice
includes negotiating and documenting complex class action settlements and obtaining the required court
approval of the settlements, notice procedures, and payments of attorneys' fees.

Over the past year, Nicole was actively involved in finalizing settlements with Massey Energy Company
($265 million), Fannie Mae ($170 million), and Hewlett-Packard Company ($57 million), among others.

Nicole was part of the Labaton Sucharow team that successfully litigated the $185 million settlement in In re
Bristol-Myers Squibb Securities Litigation, and she played a significant role in In re Monster Worldwide, Inc.
Securities Litigation ($47.5 million settlement). Nicole also litigated on behalf of investors who have been
damaged by fraud in the telecommunications, hedge fund, and banking industries.

Prior to joining Labaton Sucharow, Nicole practiced in the area of poverty law at MFY Legal Services. She also
worked at Gaynor & Bass practicing general complex civil litigation, particularly representing the rights of
freelance writers seeking copyright enforcement.

Nicole maintains a commitment to pro bono legal services by continuing to assist mentally ill clients in a variety
of matters—from eviction proceedings to trust administration.

She received a J.D. from the Benjamin N. Cardozo School of Law, Yeshiva University, and earned a B.A. in
Philosophy from Barnard College.

Nicole is a member of the Association of the Bar of the City of New York.

She is admitted to practice in the State of New York as well as before the United States Court of Appeals for
the Second and Ninth Circuits, and the United States District Courts for the Southern and Eastern Districts of
New York, and the District of Colorado.

Rachel A. Avan, Of Counsel
ravan@labaton.com

Rachel A. Avan prosecutes complex securities fraud cases on behalf of institutional investors. She focuses on
advising institutional investor clients regarding fraud-related losses on securities, and on the investigation and
development of U.S. and non-U.S. securities fraud class, group, and individual actions. Rachel manages the
Firm’s Non-U.S. Securities Litigation Practice, which is dedicated to analyzing the merits, risks, and benefits of
potential claims outside the United States. She has played a key role in ensuring that the Firm’s clients receive
substantial recoveries through non-U.S. securities litigation. In addition to her litigation responsibilities, Rachel
serves as the Firm’s Compliance Officer.

In evaluating new and potential matters, Rachel draws on her extensive experience as a securities litigator. She
was an active member of the team prosecuting the securities fraud class action against Satyam Computer
Services, Inc., in In re Satyam Computer Services Ltd. Securities Litigation, dubbed "India's Enron." That case
achieved a $150.5 million settlement for investors from the company and its auditors. She also had an
instrumental part in the pleadings in a number of class actions including, In re Barrick Gold Securities Litigation
($140 million settlement); Freedman v. Nu Skin Enterprises, Inc. ($47 million recovery); and Iron Workers
District Council of New England Pension Fund v. NII Holdings, Inc. ($41.5 million recovery).

Rachel has spearheaded the filing of more than 75 motions for lead plaintiff appointment in U.S. securities class
actions including, In re Facebook, Inc. IPO Securities & Derivative Litigation; In re Computer Sciences



                                                                                                                   32
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 47 of 53



Corporation Securities Litigation; In re Petrobras Securities Litigation; In re Spectrum Pharmaceuticals, Inc.
Securities Litigation; Weston v. RCS Capital Corporation; and Cummins v. Virtus Investment Partners Inc.

In addition to her securities class action litigation experience, Rachel also played a role in prosecuting several
of the Firm’s derivative matters, including In re Barnes & Noble Stockholder Derivative Litigation; In re Coca-
Cola Enterprises Inc. Shareholders Litigation; and In re The Student Loan Corporation Litigation.

Rachel brings to the Firm valuable insight into corporate matters, having served as an associate at a corporate
law firm, where she counseled domestic and international public companies regarding compliance with federal
and state securities laws. Her analysis of corporate securities filings is also informed by her previous work
assisting with the preparation of responses to inquiries by the U.S. Securities and Exchange Commission and
the Financial Industry Regulatory Authority.

Before attending Benjamin N. Cardozo School of Law, Rachel enjoyed a career in editing for a Boston-based
publishing company. She also earned a Master of Arts in English and American Literature from Boston
University.

Since 2015, Rachel has been recognized as a New York Metro "Rising Star" in securities litigation by Super
Lawyers, a Thomson Reuters publication.

She is proficient in Hebrew.

Rachel is admitted to practice in the States of New York and Connecticut as well as before the United States
District Court for the Southern District of New York.

Mark Bogen, Of Counsel
mbogen@labaton.com

Mark Bogen advises leading pension funds and other institutional investors on issues related to corporate
fraud in domestic and international securities markets. His work focuses on securities, antitrust, and consumer
class action litigation, representing Taft-Hartley and public pension funds across the country.

Among his many efforts to protect his clients’ interests and maximize shareholder value, Mark recently helped
bring claims against and secure a settlement with Abbott Laboratories’ directors, whereby the company
agreed to implement sweeping corporate governance reforms, including an extensive compensation clawback
provision going beyond the requirements under the Dodd-Frank Act.

Mark has written weekly legal columns for the Sun-Sentinel, one of the largest daily newspapers circulated in
Florida. He has been legal counsel to the American Association of Professional Athletes, an association of over
4,000 retired professional athletes. He has also served as an Assistant State Attorney and as a Special Assistant
to the State Attorney’s Office in the State of Florida.

Mark obtained his J.D. from Loyola University School of Law. He received his B.A. in Political Science from the
University of Illinois.

He is admitted to practice in the States of Illinois and Florida.

Joseph H. Einstein, Of Counsel
jeinstein@labaton.com

A seasoned litigator, Joseph H. Einstein represents clients in complex corporate disputes, employment
matters, and general commercial litigation. He has litigated major cases in the state and federal courts and has
argued many appeals, including appearing before the United States Supreme Court.



                                                                                                                 33
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 48 of 53



His experience encompasses extensive work in the computer software field including licensing and consulting
agreements. Joe also counsels and advises business entities in a broad variety of transactions.

Joe serves as an official mediator for the United States District Court for the Southern District of New York. He
is an arbitrator for the American Arbitration Association and FINRA. Joe is a former member of the New York
State Bar Association Committee on Civil Practice Law and Rules and the Council on Judicial Administration of
the Association of the Bar of the City of New York. He currently is a member of the Arbitration Committee of
the Association of the Bar of the City of New York.

During Joe’s time at New York University School of Law, he was a Pomeroy and Hirschman Foundation Scholar,
and served as an Associate Editor of the Law Review.

Joe has been awarded an AV Preeminent rating, the highest distinction, from the publishers of the Martindale-
Hubbell directory.

He is admitted to practice in the State of New York as well as before the Supreme Court of the United States,
the United States Courts of Appeals for the First and Second Circuits, and the United States District Courts for
the Southern and Eastern Districts of New York.

Derrick Farrell, Of Counsel
dfarrell@labaton.com

Derrick Farrell focuses on representing shareholders in appraisal, class, and derivative actions. He has
substantial trial experience as both a petitioner and a respondent on a number of high profile matters,
including: In re Appraisal of Ancestry.com, Inc., C.A. No. 8173-VCG, IQ Holdings, Inc. v. Am. Commercial Lines
Inc., Case No. 6369-VCL, and In re Cogent, Inc. S'holder Litig., C.A. No. 5780-VCP. He has also argued before
the Delaware Supreme Court on multiple occasions.

Prior to joining Labaton Sucharow, Derrick started his career as an associate at Latham & Watkins LLP, where
he gained substantial insight into the inner workings of corporate boards and the role of investment bankers in
a sale process. He has guest lectured at Harvard University and co-authored numerous articles including
articles published by the Harvard Law School Forum on Corporate Governance and Financial Regulation and
PLI.

Derrick graduated from Texas A&M University (B.S., Biomedical Science) and the Georgetown University Law
Center (J.D. cum laude). At Georgetown Mr. Farrell served as an advocate and coach to the Barrister's Council
(Moot Court Team) and was Magister of Phi Delta Phi. Following his graduation Derrick clerked for the
Honorable Donald F. Parsons, Jr., Vice Chancellor, Court of Chancery of the State of Delaware.

Derrick is licensed to practice law in the States of Delaware and Massachusetts and is admitted to practice
before the U.S. District Court for the District of Delaware.

Mark Goldman, Of Counsel
mgoldman@labaton.com

Mark S. Goldman has 30 years of experience in commercial litigation, primarily litigating class actions involving
securities fraud, consumer fraud, and violations of federal and state antitrust laws.

Mark is currently prosecuting securities fraud claims on behalf of institutional and individual investors against
the manufacturer of communications systems used by hospitals that allegedly misrepresented the impact of
the ACA and budget sequestration of the company's sales, and a multi-layer marketing company that allegedly
misled investors about its business structure in China. Mark is also participating in litigation brought against
international air cargo carriers charged with conspiring to fix fuel and security surcharges, and domestic
manufacturers of various auto parts charged with price-fixing.

                                                                                                               34
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 49 of 53



Mark successfully litigated a number of consumer fraud cases brought against insurance companies challenging
the manner in which they calculated life insurance premiums. He also prosecuted a number of insider trading
cases brought against company insiders who, in violation of Section 16(b) of the Securities Exchange Act,
engaged in short swing trading. In addition, Mark participated in the prosecution of In re AOL Time Warner
Securities Litigation, a massive securities fraud case that settled for $2.5 billion.

He is admitted to practice in the State of Pennsylvania, the Third, Ninth, and Eleventh Circuits of the U.S. Court
of Appeals, the Eastern District of Pennsylvania, the District of Colorado, and the Eastern District of Wisconsin.

Lara Goldstone, Of Counsel
lgoldstone@labaton.com

Lara Goldstone advises pension funds and other institutional investors on issues related to corporate fraud in
the U.S. securities markets. Before joining Labaton Sucharow, Lara worked as a legal intern in the Larimer
County District Attorney’s Office and the Jefferson County District Attorney’s Office.

Prior to her legal career, Lara worked at Industrial Labs where she worked closely with Federal Drug
Administration standards and regulations. In addition, she was a teacher in Irvine, California.

Lara received a J.D. from University of Denver Sturm College of Law, where she was a judge of The Providence
Foundation of Law & Leadership Mock Trial and a competitor of the Daniel S. Hoffman Trial Advocacy
Competition. She earned a B.A. from The George Washington University where she was a recipient of a
Presidential Scholarship for academic excellence. She earned a B.A. from The George Washington University
where she was a recipient of a Presidential Scholarship for academic excellence.

Lara is admitted to practice in the State of Colorado.

Francis P. McConville, Of Counsel
fmcconville@labaton.com

Francis P. McConville focuses on prosecuting complex securities fraud cases on behalf of institutional investor
clients. As a lead member of the Firm's Case Development Group, he focuses on the identification,
investigation, and development of potential actions to recover investment losses resulting from violations of
the federal securities laws and various actions to vindicate shareholder rights in response to corporate and
fiduciary misconduct.

Most recently, Francis has played a key role in filing several matters on behalf of the Firm including, Norfolk
County Retirement System v. Solazyme, Inc.; Oklahoma Firefighters Pension and Retirement System v. Xerox
Corporation; In re Target Corporation Securities Litigation; City of Warwick Municipal Employees Pension Fund
v. Rackspace Hosting, Inc.; and Frankfurt-Trust Investment Luxemburg AG v. United Technologies Corporation.

Prior to joining Labaton Sucharow, Francis was a litigation associate at a national law firm primarily focused on
securities and consumer class action litigation. Francis has represented institutional and individual clients in
federal and state court across the country in class action securities litigation and shareholder disputes, along
with a variety of commercial litigation matters. He assisted in the prosecution of several matters, including
Kiken v. Lumber Liquidators Holdings, Inc. ($42 million recovery); Hayes v. MagnaChip Semiconductor Corp.
($23.5 million recovery); and In re Galena Biopharma, Inc. Securities Litigation ($20 million recovery).

Francis received his J.D. from New York Law School, magna cum laude, where he served as Associate
Managing Editor of the New York Law School Law Review, worked in the Urban Law Clinic, named a John
Marshall Harlan Scholar, and received a Public Service Certificate. He earned his B.A. from the University of
Notre Dame.




                                                                                                                35
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 50 of 53



He is admitted to practice in the State of New York as well as in the United States District Courts for the
Southern and Eastern Districts of New York, the District of Colorado, and the Eastern District of Michigan.

James McGovern, Of Counsel
jmcgovern@labaton.com

James McGovern advises leading pension funds and other institutional investors on issues related to corporate
fraud in domestic and international securities markets. His work focuses primarily on securities litigation and
corporate governance, representing Taft-Hartley, public pension funds, and other institutional investors across
the country in domestic securities actions. He also advises clients as to their potential claims tied to securities-
related actions in foreign jurisdictions.

James has worked on a number of large securities class action matters, including In re Worldcom, Inc.
Securities Litigation, the second-largest securities class action settlement since the passage of the PSLRA
($6.1 billion recovery); In re Parmalat Securities Litigation ($90 million recovery); In re American Home
Mortgage Securities Litigation (amount of the opt-out client’s recovery is confidential); In re The Bancorp Inc.
Securities Litigation ($17.5 million recovery); In re Pozen Securities Litigation ($11.2 million recovery); In re
Cabletron Systems, Inc. Securities Litigation ($10.5 million settlement); and In re UICI Securities Litigation
($6.5 million recovery).

In the corporate governance arena, James helped bring claims against Abbott Laboratories’ directors, on
account of their mismanagement and breach of fiduciary duties for allowing the company to engage in a
10-year off-label marketing scheme. Upon settlement of this action, the company agreed to implement
sweeping corporate governance reforms, including an extensive compensation clawback provision going
beyond the requirements under the Dodd-Frank Act.

Following the unprecedented takeover of Fannie Mae and Freddie Mac by the federal government in 2008,
James was retained by a group of individual and institutional investors to seek recovery of the massive losses
they had incurred when the value of their shares in these companies was essentially destroyed. He brought and
continues to litigate a complex takings class action against the federal government for depriving Fannie Mae
and Freddie Mac shareholders of their property interests in violation of the Fifth Amendment of the U.S.
Constitution, and causing damages in the tens of billions of dollars.

James also has addressed members of several public pension associations, including the Texas Association of
Public Employee Retirement Systems and the Michigan Association of Public Employee Retirement Systems,
where he discussed how institutional investors could guard their assets against the risks of corporate fraud and
poor corporate governance.

Prior to focusing his practice on plaintiffs’ securities litigation, James was an attorney at Latham & Watkins
where he worked on complex litigation and FIFRA arbitrations, as well as matters relating to corporate
bankruptcy and project finance. At that time, he co-authored two articles on issues related to bankruptcy
filings: Special Issues In Partnership and Limited Liability Company Bankruptcies and When Things Go Bad: The
Ramifications of a Bankruptcy Filing.

James earned his J.D., magna cum laude, from Georgetown University Law Center. He received his B.A. and
M.B.A. from American University, where he was awarded a Presidential Scholarship and graduated with high
honors.

He is admitted to practice in the State of Vermont and the District of Columbia.




                                                                                                                 36
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 51 of 53




Domenico Minerva, Of Counsel
dminerva@labaton.com

Domenico “Nico” Minerva advises leading pension funds and other institutional investors on issues related to
corporate fraud in the U.S. securities markets. A former financial advisor, his work focuses on securities,
antitrust, and consumer class action litigation and shareholder derivative litigation, representing Taft-Hartley
and public pension funds across the country.

Nico’s extensive experience litigating securities cases includes those against global securities systems
company Tyco and co-defendant PricewaterhouseCoopers (In re Tyco International Ltd., Securities Litigation),
which resulted in a $3.2 billion settlement, achieving the largest single defendant settlement in post-PSLRA
history. He also has counseled companies and institutional investors on corporate governance reform.

Nico has also done substantial work in antitrust class actions in pay-for-delay or “product hopping” cases in
which pharmaceutical companies allegedly obstructed generic competitors in order to preserve monopoly
profits on patented drugs, including Mylan Pharmaceuticals Inc. v. Warner Chilcott Public Limited Co., In re
Lidoderm Antitrust Litigation, In re Solodyn (MinocyclineHydrochloride) Antitrust Litigation, In re Niaspan
Antitrust Litigation, In re Aggrenox Antitrust Litigation, and Sergeants Benevolent Association Health &
Welfare Fund et al. v. Actavis PLC et al. In an anticompetitive antitrust matter, The Infirmary LLC vs. National
Football League Inc et al., Nico played a part in challenging an exclusivity agreement between the NFL and
DirectTV over the service’s “NFL Sunday Ticket” package, and he litigated on behalf of indirect purchasers of
potatoes in a case alleging that growers conspired to control and suppress the nation’s potato supply In re
Fresh and Process Potatoes Antitrust Litigation.

On behalf of consumers, Nico represented a plaintiff in In Re ConAgra Foods Inc. over its claims that Wesson-
brand vegetable oils are 100 percent natural.

An accomplished speaker, Nico has given numerous presentations to investors on a variety of topics of interest
regarding corporate fraud, wrongdoing, and waste. He is also an active member of the National Association of
Public Pension Plan Attorneys (NAPPA).

Nico obtained his J.D. from Tulane University Law School, where he also completed a two-year externship with
the Honorable Kurt D. Engelhardt of the United States District Court for the Eastern District of Louisiana. He
earned his B.S. in Business Administration from the University of Florida.

Nico is admitted to practice in the States of New York and Delaware, as well as the United States District
Courts for the Eastern and Southern Districts of New York.

Corban S. Rhodes, Of Counsel
crhodes@labaton.com

Corban S. Rhodes focuses on prosecuting complex securities fraud cases on behalf of institutional investors, as
well as consumer data privacy litigation.

Currently, Corban represents shareholders litigating fraud-based claims against TerraVia (formerly Solazyme)
and Alexion Pharmaceuticals. He has successfully litigated dozens of cases against most of the largest Wall
Street banks in connection with their underwriting and securitization of mortgage-backed securities leading up
to the financial crisis.

Recognized as a "Rising Star" in Consumer Protection Law by Law360, Corban is also pursuing a number of
matters involving consumer data privacy, including cases of intentional misuse or misappropriation of
consumer data, and cases of negligence or other malfeasance leading to data breaches, including In re
Facebook Biometric Information Privacy Litigation and Schwartz v. Yahoo Inc.



                                                                                                               37
        Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 52 of 53



Before joining Labaton Sucharow, Corban was an associate at Sidley Austin LLP where he practiced complex
commercial litigation and securities regulation and served as the lead associate on behalf of large financial
institutions in several investigations by regulatory and enforcement agencies related to the financial crisis.

In 2008, Corban received a Thurgood Marshall Award for his pro bono representation on a habeas petition of a
capital punishment sentence. He also later co-authored "Parmalat Judge: Fraud by Former Executives of
Bankrupt Company Bars Trustee's Claims Against Auditors," published by the American Bar Association.

Corban received a J.D., cum laude, from Fordham University School of Law, where he received the 2007
Lawrence J. McKay Advocacy Award for excellence in oral advocacy and was a board member of the Fordham
Moot Court team. He earned his B.A., magna cum laude, in History from Boston College.

Corban serves on the Securities Litigation Committee of the New York City Bar Association. Additionally,
Super Lawyers, a Thomson Reuters publication, recognized Corban as a New York Metro “Rising Star,” noting
his experience and contribution to the securities litigation field.

Corban is admitted to practice in the State of New York, as well as before the United States Court of Appeals
for the Second Circuit and the United States District Courts for Southern District of New York and the Central
District of California.

David J. Schwartz, Of Counsel
dschwartz@labaton.com

David J. Schwartz’s practice focuses on event driven, special situation, and illiquid asset litigation, using legal
strategies to enhance clients’ investment return.

His extensive experience includes prosecuting as well as defending against securities and corporate
governance actions for an array of institutional clients including pension funds, hedge funds, mutual funds, and
asset management companies. He played a pivotal role against real estate service provider Altisource Portfolio
Solutions, where he helped achieve a $32 million cash settlement. David has also done substantial work in
mergers and acquisitions appraisal litigation.

David obtained his J.D. from Fordham University School of Law, where he served as an editor of the Urban Law
Journal. He received his B.A. in economics from the University of Chicago.

David is admitted to practice in the State of New York as well as before the United States District Court for the
Southern District of New York.

Mark R. Winston, Of Counsel
mwinston@labaton.com

Mark R. Winston prosecutes securities and consumer fraud actions on behalf of institutional investors and
other victims of wrongful conduct. He also has extensive experience with white collar criminal matters, the
product of years of government and private practice experience. He has litigated cases involving various types
of fraud, as well as tax evasion, the Racketeer Influenced and Corrupt Organizations Act (RICO), and
environmental crimes.

Earlier in his career, Mark held senior positions at several national consulting firms, where, among other
responsibilities, he handled corporate internal investigations and compliance projects. During his 14-year
tenure as an Assistant U.S. Attorney in the United States Attorney’s Office for the District of New Jersey, Mark
served as the Financial Institution Fraud Coordinator and, later, as the Environmental Crimes Coordinator.
Mark tried a number of cases to successful verdicts and received numerous commendations from the Justice
Department and other federal agencies for his service, including the Director’s Award from the Executive
Office for United States Attorneys.

                                                                                                                  38
       Case 1:16-cv-04531-LAK-DCF Document 165-3 Filed 12/31/18 Page 53 of 53



Mark has been spoken at various events and seminars over the years and conducts a seminar for Master of Law
students on international criminal law, including the U.S. Foreign Corrupt Practices Act, at the Instituto
Superior de Derecho y Economía (ISDE) in Barcelona, Spain.

Mark has authored articles published in the New York Law Journal and GC New York. He has been interviewed
by publications such as Law360, Bloomberg television and radio, and has also been quoted in various
publications, including The New York Times.

Immediately after law school, Mark clerked for Judge John V. Corrigan, Ohio Court of Appeals, Eighth
Appellate District and then for Judge Neal P. McCurn, U.S. District Court, Northern District of New York.

Mark is admitted to practice in the States of New York and Ohio.




                                                                                                            39
